--------------------------------------------------------------------------------

Exhibit 10.1
 
EXECUTION VERSION
 
CONFIDENTIAL TREATMENT REQUESTED


INFORMATION FOR WHICH CONFIDENTIAL TREATMENT THAT HAS BEEN REQUESTED IS OMITTED
AND NOTED WITH (****).


AN UNREDACTED VERSION OF THIS DOCUMENT WILL ALSO BE PROVIDED TO THE SECURITIES
AND EXCHANGE COMMISSION.


SERVICING AGREEMENT


between


STERLING JEWELERS INC.,
ZALE DELAWARE, INC.


and


GENESIS FINANCIAL SOLUTIONS, INC.
 

--------------------------------------------------------------------------------

 
Dated as of June 7, 2017
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 

   
Page
     
Article I
   
DEFINITIONS AND INTERPRETATION
     
1.01.
Defined Terms
6
1.02.
Miscellaneous
17
     
Article II
   
SERVICING
         
2.01.
Appointment
18
2.02.
Servicer Compensation
19
2.03.
Credit Systems
19
2.04.
Services
21
2.05.
Reports
24
2.06.
Service Level Standards
24
2.07.
Systems Interface; Technical Support
25
2.08.
Collections
25
2.09.
Program Website; Mobile Apps
26
2.10.
Program Competitiveness
27
2.11.
Additional Marketing Support
27
2.12.
Improvements to Servicing Capabilities
28
2.13.
New Account Origination; Sale of Accounts; Removed Accounts
28      
Article III
   
REPRESENTATIONS AND WARRANTIES
     
3.01.
General Representations and Warranties of the Company
28
3.02.
General Representations and Warranties of the Servicer
30      
Article IV
   
ADDITIONAL COVENANTS
   
4.01.
Program Materials
32
4.02.
Communications with Cardholders.
34
4.03.
Access to Facilities, Books and Records
35
4.04.
Audit Rights
35
4.05.
Relevant Laws Compliance
35

 
ii

--------------------------------------------------------------------------------

4.06.
Governmental Authority Supervision
36
4.07.
Operating Procedures
36
4.08.
Books and Records
36
4.09.
Licenses and Qualifications
37
4.10.
Disputes with Cardholders
37
4.11.
Insurance.
37
4.12.
Obligations of the Company
39
     
Article V
   
Cardholder Information
     
5.01.
Customer Information
40
5.02.
Cardholder Data
41
     
Article VI
   
Intellectual Property
     
6.01.
Grant of License to Use the Company Licensed Marks
41
6.02.
Termination; Ownership; and Infringement
42
6.03.
Intellectual Property
42
     
Article VII
   
MERCHANT SERVICES
       
7.01.
Transmittal and Authorization of Charge Transaction Data
43
7.02.
POS Terminals
43
7.03.
Settlement Procedures
43
     
Article VIII
   
Confidentiality
       
8.01.
General Confidentiality.
44
8.02.
Use and Disclosure of Confidential Information.
45
8.03.
Unauthorized Use or Disclosure of Confidential Information
45
8.04.
Return or Destruction of Confidential Information
46
     
Article IX
   
DEFAULT; REMEDIES
     
9.01.
Events of Default
46
9.02.
Remedies for Events of Default
47

 
iii

--------------------------------------------------------------------------------

Article X
   
TERM AND TERMINATION
     
10.01.
Term of Agreement
47
10.02.
Termination by the Company Prior to the End of the Initial Term or a Renewal
Term
47
10.03.
Termination by the Servicer Prior to the End of the Initial Term or a Renewal
Term
48
10.04.
Termination without Cause
48
10.05.
Replacement of Servicer Upon Expiration or Termination
48
     
Article XI
   
INDEMNIFICATION
     
11.01.
Company Indemnification of the Servicer Indemnified Parties
49
11.02.
Servicer Indemnification of the Company
49
11.03.
Procedures.
51
11.04.
Notice and Additional Rights and Limitations
53
11.05.
LIMITATION OF LIABILITY
53
     
Article XII
   
MISCELLANEOUS
     
12.01.
Assignment
53
12.02.
Amendment
53
12.03.
Subcontracting
53
12.04.
Non-Waiver
54
12.05.
Severability
54
12.06.
Waiver of Jury Trial and Venue
54
12.07.
Governing Law
54
12.08.
Specific Performance
55
12.09.
Notices
55
12.10.
Further Assurances
56
12.11.
No Joint Venture
56
12.12.
Press Releases
56
12.13.
Third Parties
56
12.14.
Force Majeure
56
12.15.
Entire Agreement
57
12.16.
Binding Effect
57
12.17.
Counterparts/Facsimiles
57
12.18.
Survival
57

 
iv

--------------------------------------------------------------------------------

SCHEDULES
 
Schedule 1.01(a)
Services
   
Schedule 1.01(b)
Company Licensed Marks
   
Schedule Z-1.01(b)
Zale Licensed Marks
   
Schedule 1.01(c)
Integration Plan
   
Schedule 1.01(d)
Operating Procedures
   
Schedule 1.01(e)
Company Credit Cards
   
Schedule 2.02(a)
Servicer Compensation
   
Schedule 2.02(b)
(****)
   
Schedule 2.02(c)
Servicing Cost Categories
   
Schedule 2.03(b)(ii)
Features and Functionality of Company Systems
   
Schedule 2.03(b)(iii)
Credit Data Feeds
   
Schedule 2.04
Servicing Requirements
   
Schedule 2.04(i)
Initial Program Servicing Locations
   
Schedule 2.05(a)
Periodic Reports
   
Schedule 2.05(b)
Daily Reporting
   
Schedule 2.06
Servicing SLAs
   
Schedule 2.08
Collections Policies
   
Schedule 2.09(a)(ii)(A)
Functionality of the Program Website from the Servicing Start Date    
Schedule 2.09(a)(ii)(B)
Enhanced Functionality of the Program Website    
Schedule 2.13(b)
(****)
   
Schedule 4.01(a)(iv)
Servicer Program Materials
   
Schedule 5.02(e)
Cardholder Data
   
Schedule 10.04
Termination without Cause
   
Schedule C-1
Company Individuals with Knowledge
   
Schedule C-2
Servicer Individuals with Knowledge

 
v

--------------------------------------------------------------------------------

SERVICING AGREEMENT


This Servicing Agreement (including any schedules, exhibits, attachments or
appendices attached hereto, as amended from time to time, collectively, this
“Agreement”), dated as of June 7, 2017, is between Sterling Jewelers Inc., a
Delaware corporation (together with its successors and permitted assigns, the
“Company”), Zale Delaware, Inc., a Delaware corporation (“Zale Delaware”), and
Genesis Financial Solutions, Inc., a Delaware corporation acting by and through
Genesis Bankcard Services, Inc., an Oregon corporation (the “Servicer”).  Each
of the Servicer and the Company (and, where applicable, Zale Delaware) are each
referred to herein as a “Party”, and collectively, the “Parties”.


WHEREAS, the Company has a program to issue Company Credit Cards in the United
States (as defined below) (the “Program”); and


WHEREAS, the Company has requested that the Servicer perform certain servicing
and administrative activities relating to the Accounts (as defined below).


NOW, THEREFORE, in consideration of the mutual agreements set forth herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties hereby agree as follows:


ARTICLE I
DEFINITIONS AND INTERPRETATION


1.01.        Defined Terms. Wherever used in this Agreement the following terms
shall have the meanings set forth below.


“Account” means an open-ended credit account linked to a Company Credit Card and
usable solely for the purpose of financing the purchase of Goods and/or Services
(and all fees and charges relating thereto) and for financing any other charges
that may be made using such Company Credit Card pursuant to the terms of the
relevant Credit Card Agreement; provided that, no (****) account originated or
purchased by Comenity Bank under the Credit Card Program Agreement dated as of
May 25, 2017, by and between the Company and Comenity Bank shall be considered
an Account hereunder.  Accounts shall include Zale Accounts.


“Account Documentation” means, with respect to an Account, any and all
documentation (whether physical or electronic and regardless of the medium)
relating to such Account that is or should be reflected in the related Account
file, including Credit Card Documentation, Charge Transaction Data, checks or
other forms of payment with respect to the Accounts, notices to Cardholders
(including privacy notices), adverse action notices, change of terms notices,
other notices, correspondence, memoranda, documents, stubs, instruments,
certificates, agreements, magnetic tapes, disks, hard copy formats or other
computer-readable data transmissions, microfilm, electronic or other copy of any
of the foregoing, and any other written, electronic or other records or
materials of whatever form or nature, arising from or relating or pertaining to
any of the foregoing to the extent related to the Program; provided that Account
Documentation shall not include (i) Solicitation Materials, (ii) the Company’s
or any of its Affiliates’ register tapes, invoices, sales or shipping slips,
delivery or other receipts or other indicia of the sale of Goods and/or
Services, or (iii) any reports or analyses prepared by the Company or its
Affiliates for use in the retail business operated by the Company and its
Affiliates; provided, further, that, the Company shall provide copies of the
documentation referred to in clauses (i), (ii) and (iii) hereof to the Servicer
(or its Service Provider) upon its reasonable request therefor in connection
with the Servicer’s exercise of its rights (including audit or verification
rights) or performance of its obligations hereunder.
 
6

--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, each Person that controls, is
controlled by, or is under common control with, such Person.  For purposes of
this definition, “control” of a Person means the possession, directly or
indirectly, of the power to direct or cause the direction of its management or
policies, whether through the ownership of voting securities, by contract or
otherwise.


“Agreement” has the meaning set forth in the preamble.


“Applicable Law” means any applicable and binding federal, state or local law
(including common law), statute, rule or regulation, or any written
interpretation of a Governmental Authority thereunder, or any Applicable Order
with respect to the applicable Party, or any regulatory guidance, directive or
instruction, directed to or binding on such Party from a Governmental Authority
(whether or not published), as any of the foregoing may be amended and in effect
from time to time during the Term, including, to the extent applicable to such
Party, (i) the Truth in Lending Act and Regulation Z; (ii) the Equal Credit
Opportunity Act and Regulation B; (iii) the Fair Debt Collection Practices Act;
(iv) the Fair Credit Reporting Act; (v) the Gramm-Leach-Bliley Act; (vi) the USA
PATRIOT Act; and (vii) Section 1031 of the Consumer Financial Protection Act of
2010 and other statutes, rules, and regulations prohibiting unfair, deceptive or
abusive acts or practices and, in each case, any implementing regulations or
interpretations issued thereunder; provided, however, that in the case of any
non-published guidance, directive or interpretation or other non-published item
asserted by the Servicer or the Company to constitute Applicable Law, the
Servicer or the Company, as applicable, shall have delivered to the other Party
a written or other item in reasonable detail, including the Servicer’s or the
Company’s basis for concluding such guidance, directive or interpretation or
other item is binding upon the Servicer or the Company, as applicable (or, if
the Servicer or the Company, as applicable, is not permitted to disclose such a
detailed description, a written confirmation from an officer of such Party that
such guidance, directive or interpretation is binding on such Party and such
disclosure is prohibited by Applicable Law).


“Applicable Order” means, with respect to any Person, a judgment, injunction,
writ, decree or order of any Governmental Authority, in each case legally
binding on that Person.


“Applicant” means a Person that has submitted an Application under the Program.


“Application” means the credit application that must be completed and submitted
in order to establish an Account (including any such application submitted at
the POS, by phone, mail, or via the Internet or a mobile phone or tablet).


“Audited Party” has the meaning set forth in Section 4.03 hereof.
 
7

--------------------------------------------------------------------------------

“Auditing Party” has the meaning set forth in Section 4.03 hereof.


“Bankruptcy Code” means Title 11 of the United States Code, as amended, or any
other applicable state or federal bankruptcy, insolvency, moratorium or other
similar law and all laws relating thereto.


“Bankruptcy Event” means, with respect to any Person, the occurrence of any of
the following:


(a)           such Person shall no longer be solvent or shall fail generally to
pay its debts as they become due;


(b)           Any regulatory authority having jurisdiction over such Person
shall order the appointment of a custodian, receiver, liquidator, assignee,
trustee or sequestrator (or similar official) of such Person or of any
substantial part of its properties, or order the winding-up or liquidation of
the affairs of such Person; or


(c)           either (i) such Person shall (A) consent to the institution of
proceedings specified in paragraph (b) above or to the appointment of or taking
possession by a custodian, receiver, liquidator, assignee, trustee or
sequestrator (or similar official) of such entity or of any substantial part of
its properties, or (B) take corporate or similar action in furtherance of any
such action; or (ii) a decree or order by a court having jurisdiction (1) for
relief in respect of such Person pursuant to the Bankruptcy Code or any other
applicable bankruptcy or other similar law, (2) for appointment of a custodian,
receiver, liquidator, assignee, trustee or sequestrator (or similar official) of
such Person or of any substantial part of its properties, or (3) ordering the
winding-up or liquidation of the affairs of any of such Person shall, in any
such case, be entered, and shall not be vacated, discharged, stayed or bonded
within sixty (60) days from the date of entry thereof.


“Billing Cycle” means the interval of time between regular periodic Billing
Dates for an Account.


“Billing Date” means, for any Account, the last day of a Billing Cycle as of
when the Account is recorded as billed.


“Billing Statement” means a summary (in electronic or paper form) of Account
credit and debit transactions for a Billing Cycle including a descriptive
statement covering purchases, charges, payments, calculation of payment due past
due account information, any relevant Value Proposition information and any
information required to be included on such a summary by Applicable Law.


“Business Day” means any day, other than a federal holiday, Saturday or Sunday,
on which both the Company and the Servicer are open for business at their
respective U.S. headquarters.


“Cardholder” means any Person who has been issued a Company Credit Card
(including, as applicable in accordance with the context of the reference
herein, any guarantor or Person otherwise contractually obligated under a Credit
Card Agreement and any authorized user(s) of the applicable Account).
 
8

--------------------------------------------------------------------------------

“Cardholder Data” means (i) all Cardholder Lists and (ii) (****).


“Cardholder Indebtedness” means (a) all amounts owing by Cardholders with
respect to Accounts, including outstanding loans and other extensions of credit,
finance charges (including accrued interest), late payment fees, and any other
fees, charges and interest on the Accounts, in each case, whether or not posted
and whether or not billed; less (b) any credit balances owed to Cardholders, any
credits associated with returns, and any similar credits or adjustments with
respect to the Accounts, in each case whether or not posted and whether or not
billed.


“Cardholder List” means any list (whether in hardcopy, magnetic tape, electronic
or other form) compiled by or on behalf of the Company or its Affiliates that
identifies (or provides a means of differentiating) Cardholders, including any
such list that sets forth the names, addresses, email addresses (as available),
telephone numbers or social security numbers of any or all Cardholders to the
extent such information has been compiled by or on behalf of the Company or its
Affiliates.


“Change of Control” means, with respect to any Person (the “subject Person”):


(a)           a Person or group becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, as amended
(except that a Person or group shall be deemed to own all securities it has the
right to acquire)), directly or indirectly, of more than (****) of the total
voting power of the subject Person or of any Person of which the subject Person
is a Subsidiary;


(b)           such subject Person (or any Person of which such subject Person is
a Subsidiary) merges, consolidates, acquires, is acquired by, or otherwise
combines with any other Person in a transaction in which the subject Person (or
such Person of which such subject Person is a Subsidiary) is not the surviving
entity or which constitutes a “merger of equals”, it being understood that a
Person shall not be considered the “surviving entity” of a transaction if either
(A) the members of the board of directors of the Person immediately prior to the
transaction constitute less than a majority of the members of the board of
directors of the ultimate parent entity of the entity surviving or resulting
from the transaction or (B) securities of such Person that are outstanding
immediately prior to the transaction (or securities into which such securities
are converted in the transaction) represent less than (****) of the total voting
power of the ultimate parent entity of the entity surviving or resulting from
the transaction; or


(c)           the subject Person sells all or substantially all of its assets to
a Person that is not a wholly-owned Subsidiary of the ultimate parent entity of
such subject Person prior to such transaction.


Notwithstanding the foregoing, a Change of Control shall not be deemed to have
occurred as a result of (****).


“Charge Transaction Data” means the transaction information (including, without
limitation, any electronic information) required to authorize, process and
settle each purchase of Goods and/or Services charged to an Account and each
return of Goods and/or Services or other adjustment for credit to an Account.
 
9

--------------------------------------------------------------------------------

“Collections Policies” means the policies, procedures and practices for the
Program with respect to collections, account closures, charge-offs, recoveries
and similar matters, as the foregoing may be changed in accordance with this
Agreement.


“Company” has the meaning set forth in the preamble.


“Company Channels” means (i) all retail establishments owned or operated by the
Company or its Affiliates, (ii) all websites and mobile applications owned or
operated by the Company or its Affiliates, solely to the extent delivering Goods
and/or Services, and (iii) all print media including direct mail and catalogs
that are owned or operated by the Company or its Affiliates, solely to the
extent delivering Goods and/or Services.


“Company Credit Card” means a private-label Credit Card linked to a single
Account offered or maintained pursuant to this Agreement that bears a Company
Licensed Mark and that may be used solely to finance purchases of Goods and/or
Services, including the Credit Cards listed on Schedule 1.01(e) that meet the
foregoing qualifications.


“Company Event of Default” means an Event of Default where the Company is the
defaulting Party.


“Company Indemnified Party” has the meaning set forth in Section 11.02 hereof.


“Company Licensed Marks” means Trademarks that are listed on Schedule 1.01(b),
as such schedule may be amended from time to time by the Company, and any
Trademark of the Company that (i) includes, in whole or in part, any Trademark
listed on Schedule 1.01(b) or (ii) is otherwise confusingly similar to or
derivative of any such Trademark.  Company Licensed Marks shall include Zale
Licensed Marks for purposes of this Agreement.


“Company Material Adverse Effect” means any change, circumstance, occurrence,
event or effect that, individually or in the aggregate, has had or would be
reasonably expected to have a material adverse effect upon the Program or the
Accounts taken as a whole or the ability of the Company to perform its
obligations pursuant to this Agreement.


“Company Program Materials” has the meaning set forth in Section 4.01(b) hereof.


“Company Systems” means Systems owned, leased or licensed by and operated by, or
on behalf of, the Company or its Affiliates.


“Confidential Information” has the meaning set forth in Section 8.01 hereof.


“Conversion” has the meaning set forth in Section 2.03(a) hereof.


“Conversion Date” has the meaning set forth in Section 2.03(a) hereof.
 
10

--------------------------------------------------------------------------------

“Core Terms and Conditions” means the general terms and conditions for a Credit
Card Agreement, including without limitation: the APR, grace period, late fee,
minimum finance charge, returned payment fee, pay by phone fee, late fee grace
period, minimum payment calculation, and billing method.


“Credit Card” means a credit card or other access device (whether tangible or
intangible) pursuant to which the cardholder or authorized user may purchase
Goods and/or Services through open-end revolving credit, or any other form of
credit; and for the avoidance of doubt the term does not include: (i) any gift
card; or (ii) any debit card, stored value card, electronic or digital cash card
or any other card that does not provide the holder thereof with the ability to
obtain credit other than through an overdraft line or similar feature. For
purposes of this Agreement, an intangible access device shall be deemed to
“bear” a trademark if the association or identification between such trademark
and the credit product accessed by such access device is similar in nature and
intent to the association or identification created by imprinting such trademark
on a card-accessed credit product.


“Credit Card Agreement” means each agreement between the Company and a
Cardholder governing the use of an Account, together with any amendments,
modifications or supplements thereto (including through issuance of a change in
terms notice) and any replacement of such agreement.


“Credit Card Documentation” means, with respect to the Accounts,
Prequalification Requests (if applicable), all Applications, Credit Card
Agreements, Company Credit Cards, POS brochures, welcome brochures, and new
Account membership kits, relating to such Accounts, in each case, in every form,
whether printed, mobile or online.


“Credit Reporting Agency” means any of Equifax, Experian and TransUnion or any
comparable firm designated as such by mutual agreement of the Parties.


“Direct Claim” has the meaning set forth in Section 11.03 hereof.


“Disclosing Party” has the meaning set forth in Section 8.01 hereof.


“Effective Date” shall mean the date hereof.


“Employee Fraud” means an instance in which an employee of the Company or its
Affiliates has committed fraud as evidenced by (i) a written or email admission
of guilt by the relevant employee, (ii) a conviction of such employee for fraud
in a court of law, (iii) (****) or (iv) (****).


“Event of Default” means the occurrence of any one of the events listed in
Section 9.01 hereof.


“FICO” means the credit score designated as such and derived from the credit
model developed by the Fair Isaac Corporation and deployed at any Credit
Reporting Agency.
 
“Fiscal Month” means each four (4) or five (5) week period designated as such in
the calendar published by the National Retail Federation for retailers on a
Fiscal Year reporting basis; provided that the Fiscal Month in which the
Servicing Start Date occurs shall be deemed to begin on the Servicing Start
Date.
 
11

--------------------------------------------------------------------------------

“Fiscal Year” means the fiscal year set forth in the calendar published by the
National Retail Federation setting forth the fiscal year for retailers on a
52/53 week fiscal year ending on the Saturday closest to January 31; provided
that the first Fiscal Year under this Agreement shall be the period beginning on
the Servicing Start Date and ending on the Saturday closest to January 31, 2018.


“Force Majeure Event” has the meaning set forth in Section 12.14 hereof.


“GAAP” means United States generally accepted accounting principles,
consistently applied.


“Goods and/or Services” means, separately or cumulatively (as the context may
require), the products and services sold, charged or offered by or through
Company Channels (or, if applicable with respect to a Zale Account, through Zale
Channels), including accessories, delivery services, protection agreements, gift
cards, shipping and handling, and work or labor to be performed for the benefit
of customers of the Company Channels (or, if applicable with respect to a Zale
Account, through Zale Channels) and any sales tax relating to the foregoing
charges and to such customers in connection therewith.


“Governmental Authority” means any United States federal, state or local
governmental or regulatory authority, agency, court, tribunal, commission or
other entity exercising executive, legislative or judicial functions of or
pertaining to government in the United States.


“Indemnified Party” has the meaning set forth in Section 11.03 hereof.


“Indemnifying Party” has the meaning set forth in Section 11.03 hereof.


“Industry Standards” means all industry standards and certifications relating to
privacy or data in the credit card industry that would be specifically
applicable to the Program, excluding the Payment Card Industry Data Security
Standards.


“Initial Term” has the meaning set forth in Section 10.01 hereof.


“Inserts” has the meaning set forth in Section 4.02(a) hereof.


“Integration Plan” shall mean the integration plan as to the actions the Parties
shall take to initiate the Services in accordance with this Agreement and to
effect the Conversion, which shall include the components set forth in Schedule
1.01(c) and such other provisions as the Servicer and the Company may agree.


“Intellectual Property” means, on a worldwide basis, other than with respect to
Company Licensed Marks, all intellectual property, including (i) copyrights,
copyrighted works and works of authorship including software; (ii) trade secrets
and know-how; (iii) trademarks, service marks, trade dress, logos, trade names,
internet domain names, corporate names, social and mobile media identifiers and
other source indicators and proprietary designations and the goodwill associated
therewith (“Trademarks”); (iv) patents, designs, inventions, algorithms and
other industrial property rights; (v) other intellectual and industrial property
rights of every kind and nature, however designated, whether arising by
operation of law, contract, license or otherwise; and (vi) applications,
registrations, renewals, extensions, continuations, divisions or reissues
thereof now or hereafter in force (including any rights in any of the
foregoing).
 
12

--------------------------------------------------------------------------------

“Internet Services” has the meaning set forth in Section 2.09(a) hereof.


“Knowledge” means, (i) with respect to the Company, the actual knowledge, after
reasonable inquiry, of any of the individuals listed on Schedule C-1 and (ii)
with respect to the Servicer, the actual knowledge of any of the individuals
listed on Schedule C-2 after reasonable inquiry.


“Losses” has the meaning set forth in Section 11.01 hereof.


“Material Adverse Event” means, with respect to a Person, (a) a material
impairment of the ability of such Person to perform under this Agreement (which
impairment cannot be timely cured, to the extent a cure period is applicable);
or (b) a material adverse effect upon the legality, validity, binding effect or
enforceability of this Agreement against such Person.


“Nonpublic Personal Information” means (i) “nonpublic personal information” as
defined in Section 509(4) of the Gramm-Leach-Bliley Act of 1999 and its
implementing regulations, or (ii) “nonpublic personal information” or any
comparable term as defined in any successor statute to the Gramm-Leach-Bliley
Act of 1999 (or as defined in any successor section thereunder) or other
Applicable Law (whether or not federal law) as in effect at any time protecting
nonpublic personal information of individuals.


“Operating Procedures” means the operating procedures for the Program in effect
from time to time as set forth on Schedule 1.01(d).


“Parent” has the meaning set forth in Section 4.05 hereof.


“Parent Entity” has the meaning set forth in Section 4.05 hereof.


“Parties” has the meaning set forth in the preamble.


“Payment Plan” means any deferred payment plan offered by the Company to
Cardholders from time to time, under which a Cardholder agrees to pay for Goods
and/or Services over time rather than pursuant to the Core Terms and Conditions.


“Peak Sales Period” means, for any given year, (****) through (****) and the
(****) in the United States (i.e., the (****)) in such year.


“Person” means any individual, corporation, business trust, partnership,
association, limited liability company, joint venture, unincorporated
association or similar organization, or any Governmental Authority.


“POS” means point of sale, including any point of sale on any ecommerce website.
 
13

--------------------------------------------------------------------------------

“Prequalification Request” means the information that must be completed and
submitted in order to permit the Company to determine whether a prospective
applicant may be eligible to be considered for a Company Credit Card,
systemically at POS or during the order entry process and without a paper
Prequalification Request being completed, by a prospective Applicant.


“Previously Disclosed” means a disclosure in writing setting forth an exception
to the representations and warranties of the Company or the Servicer, as
applicable, in each case as set forth in the corresponding Schedule to this
Agreement, which Schedules are being delivered by the Company and the Servicer
concurrently with the execution and delivery of this Agreement by the Parties.


“Prime Rate” means the rate per annum listed in the “Money Rates” Section of The
Wall Street Journal as the “prime rate”. If The Wall Street Journal ceases
publication of such rate, then the Prime Rate means the so-called prime rate as
announced by an alternate publication to be mutually agreed by the Parties.


“Program” has the meaning set forth in the recitals.


“Program Assets” means the Accounts (including written off Accounts to which the
Company has retained title) and all Account numbers associated therewith,
Account Documentation, the Cardholder List, Solicitation Materials, Cardholder
Data, all Program Toll-Free Numbers, all Cardholder Indebtedness, and all
rights, claims, credits, causes of action and rights of set-off against third
parties to the extent relating to Cardholder Indebtedness.


“Program Materials Guide” has the meaning set forth in Section 4.01(b).


“Program Privacy Policy” shall mean the privacy policy and associated
disclosures to be provided by the Company to Applicants and Cardholders.


“Program Toll-Free Numbers” has the meaning set forth in Section 2.04(d) hereof.


“Program Website” has the meaning set forth in Section 2.09(a) hereof.


“Protected Cardholder Data” means Cardholder Data that constitutes Nonpublic
Personal Information.


“Receiving Party” has the meaning set forth in Section 8.01 hereof.


“Relevant Laws” has the meaning set forth in Section 4.05 hereof.


“Removed Account” means: (i) any credit card account under the Program, whether
closed or open, (****); and (ii) any Accounts originated outside of the United
States.


“Renewal Term” has the meaning set forth in Section 10.01 hereof.


“Representative” means a Person’s employees, officers, directors, accountants,
consultants and advisors (including outside counsel).
 
14

--------------------------------------------------------------------------------

“Retail Day” means any day on which a physical retail store owned or operated by
the Company or any of its Subsidiaries is open for business.


“Retail Merchant” means the Company and any of its Affiliates that accept the
Company Credit Cards in accordance with this Agreement.


“Risk Management Policies” means the underwriting and risk management policies,
procedures and practices of the Company, including risk management policies,
procedures and practices for credit and Account openings, transaction
authorization, credit line assignment, increases and decreases, over-limit
decisions, Account closures and payment crediting.  Notwithstanding the
foregoing, Risk Management Policies does not include Collections Policies.


“Security Incident” has the meaning set forth in Section 5.01(d) hereof.


“Service Providers” means, with respect to a Person, the unaffiliated vendors,
service providers and subcontractors utilized by such Person in connection with
the performance of services and obligations provided under this Agreement.  The
Company shall not be deemed a Service Provider to the Servicer or any of their
Affiliates, and the Servicer shall not be deemed to be a Service Provider of the
Company or any of its Affiliates.
 
“Servicer” has the meaning set forth in the preamble.


“Servicer Event of Default” means an Event of Default where the Servicer is the
defaulting Party.


“Servicer Indemnified Party” has the meaning set forth in Section 11.01 hereof.


“Servicer Material Adverse Effect” means any change, circumstance, occurrence,
event or effect that, individually or in the aggregate, has had or would be
reasonably expected to have a material adverse effect upon the Program or the
Accounts taken as a whole or the ability of the Servicer to perform its
obligations pursuant to this Agreement.


“Servicer Party” has the meaning set forth in Section 11.02(a) hereof.


“Servicer Program Materials” has the meaning set forth in Section 4.01(a)(i)
hereof.


“Servicer Systems” means Systems owned, leased or licensed by and operated by or
on behalf of the Servicer or any of its Affiliates.


“Services” has the meaning set forth in Section 2.04(a) hereof.


“Servicing Start Date” shall mean the earlier of (a) the mutually agreed upon
date on which the first Application is submitted to the Servicer under this
Agreement and (b) the Conversion Date.


“Settlement File” means the daily file containing Charge Transaction Data
submitted by the Company to the Servicer each Retail Day pursuant to Section
7.03 hereof.
 
15

--------------------------------------------------------------------------------

“Shopper” means any Person who makes purchases of Goods and/or Services or
otherwise uses, enters or accesses Company Channels or otherwise contacts or is
contacted by the Company or its Affiliates in connection with their retail
operation (whether or not such Person makes any purchases).


“SLA” means each individual performance standard set forth on Schedule 2.06.


“Solicitation Materials” means documentation, materials, artwork, copy,
brochures or other written or recorded materials, in any format or media
(including television, radio and internet), used to promote or identify the
Program to Cardholders and potential Cardholders, including direct mail
solicitation materials and coupons and solicitation materials contained on the
Program Website or other mobile applications used in connection with the
Program.


“Subcontracting Party” has the meaning set forth in Section 8.03 hereof.


“Subsidiary” when used with respect to any Person, means another Person, an
amount of the voting securities, other voting ownership or voting partnership
interests of which is sufficient to elect at least a majority of its board of
directors or similar governing body (or if there are not such voting interests,
more than fifty percent (50%) of the equity interest of which) is owned directly
or indirectly by such first Person or by another Subsidiary of such Person.


“Systems” means, with respect to any party, software, databases, computers,
hardware, systems and networks owned, leased, licensed or operated by such party
or its Affiliates or on behalf of such party or its Affiliates by third parties
engaged by such party or its Affiliates; provided that, a System shall not be a
System of a particular party if access to or permission to use such System must
be granted by the other party or its Affiliates.


“Term” means the Initial Term and each Renewal Term.


“Third Party” has the meaning set forth in Section 11.03(a) hereof.


“Third Party Claim” has the meaning set forth in Section 11.03(a) hereof.


“Trademark Guidelines” means any rules or guidelines of the Company provided to
the Servicer governing the Servicer’s use of the Company’s Trademarks.


“Trademarks” has the meaning set forth in the definition of “Intellectual
Property” in Section 1.01 hereof.


“Transaction” means any purchase, exchange or return of Goods and/or Services
through a Company Channel by a Cardholder using an Account.


“United States” means every state in the United States, Washington, D.C., and,
with the consent of the Company, Zale Delaware and the Servicer, such U.S.
territories as they elect to include as part of the United States for purposes
of this Agreement.


“Value Proposition” means any loyalty, promotional, discount or reward program
offered to Cardholders or segments of Cardholders in respect of Transactions.
 
16

--------------------------------------------------------------------------------

“Zale” means Zale Corporation, a Delaware corporation.


“Zale Account” means an open-ended credit account issued by the Company linked
to a Zale Credit Card and usable solely for the purpose of financing the
purchase of Goods and/or Services (and all fees and charges relating thereto)
through any Zale Channel and for financing any other charges that may be made
using such Zale Credit Card pursuant to the terms of the relevant Zale Credit
Card Agreement.


“Zale Channels” means (i) all retail establishments owned or operated by Zale
Delaware in the United States, (ii) all websites owned or operated by Zale
Delaware solely to the extent delivering Goods and/or Services in the United
States, and (iii) all mail order, catalog and other direct access media
(including all mobile media, whether or not accessible through a website) that
are owned or operated by Zale Delaware solely to the extent delivering Goods
and/or Services in the United States.


“Zale Credit Card” means a Credit Card offered or maintained pursuant to this
Agreement that bears a Zale Licensed Mark and may be used solely to finance
purchases of Goods and/or Services through any Zale Channel and Zale Ancillary
Products.


“Zale Delaware” has the meaning set forth in the preamble.


“Zale Licensed Marks” means Trademarks that are listed on Schedule Z-1.01(b), as
such schedule may be amended from time to time by the Company.


1.02.        Miscellaneous.


(a)           As used herein, references to:


(i)             the preamble or the recitals, Sections or Schedules refer to the
preamble, recitals, Sections or Schedules to this Agreement,


(ii)            any agreement (including this Agreement) refer to the agreement
as amended, modified, supplemented, restated or replaced from time to time,


(iii)           any statute or regulation refer to the statute or regulation as
amended, modified, supplemented or replaced from time to time,


(iv)           any Governmental Authority include any successor to the
Governmental Authority;


(v)            this Agreement means this Agreement and the Schedules hereto;
provided that, in the event of any conflict between this Agreement and the
Schedules, this Agreement shall govern;


(vi)           references to any Section in this Agreement include references to
any Schedule attached thereto;


(vii)          the plural number shall include the singular number (and vice
versa);
 
17

--------------------------------------------------------------------------------

(viii)         “herein,” “hereunder,” “hereof” or like words shall refer to this
Agreement as a whole and not to any particular section, subsection or clause
contained in this Agreement;


(ix)            “include,” “includes” or “including” shall be deemed to be
followed by the words “without limitation”; and


(x)             “$” or “dollars” shall be deemed references to United States
dollars.


(b)           The table of contents and headings contained in this Agreement are
for reference purposes only and do not limit or otherwise affect any of the
provisions of this Agreement.


(c)           Unless the context otherwise requires, the word “or” when used in
this Agreement will be deemed to have the inclusive meaning represented by the
phrase “and/or.”


(d)           Unless otherwise explicitly set forth herein, any consent or
approval that may be given by a Party hereunder may be given or withheld in such
Party’s sole and absolute discretion.


(e)           Unless specified as Business Days, all references herein to days,
months or years shall be deemed references to calendar days, calendar months or
calendar years.


(f)           Unless otherwise expressly specified herein, any payment that
otherwise would be due on a day that is not a Business Day shall be deemed to be
due on the first Business Day thereafter.


(g)           This Agreement is the product of negotiation by the Parties having
the assistance of counsel and other advisers.  It is the intention of the
Parties that this Agreement not be construed more strictly with regard to one
party than with regard to the other.


ARTICLE II
SERVICING


2.01.        Appointment.


(a)           Subject to the terms and conditions of this Agreement, the Company
hereby appoints the Servicer as of the Servicing Start Date as the servicer of
the Accounts and Cardholder Indebtedness to perform the Services and Servicer
hereby accepts such appointment.


(b)           Notice to Cardholders.  Prior to the Conversion Date, the Servicer
and the Company shall, if required by Applicable Law or if the Company
determines such notice or notices are otherwise advisable, prepare jointly a
form or forms of notices to each Cardholder of an Account to the effect that
such Cardholder’s Account will be serviced by the Servicer and, if applicable,
also containing any change of terms.  Such notices shall be in the form approved
by the Parties, which approval will not be unreasonably withheld, conditioned or
delayed, and the Company shall ensure that such notices will comply with all
requirements of Applicable Law, all as if the notices were Credit Card
Documentation.  The costs of preparation and mailings of such notices (****). 
To the extent the existing (****)  The Servicer agrees that (****).
 
18

--------------------------------------------------------------------------------

(c)           The Company shall have sole authority over and responsibility for:
(i) all existing and future Core Terms and Conditions, (ii) Account
Documentation, (iii) Risk Management Policies, (iv) Operating Procedures, (v)
charge-off methodologies, (vi) Payment Plans, (vii) Program Privacy Policy,
(viii) Collections Policies, and (ix) Solicitation Materials, in each case,
including the compliance with Applicable Law of all of the foregoing.  For
avoidance of doubt, the Company shall retain all authority, responsibility, and
liability associated with its role as the originator and issuer of the Accounts,
including settlement of such Accounts.


(d)           In the event that any change in Applicable Law would result in the
compliance by the Servicer of  any of its obligations under this Agreement being
deemed a “consumer reporting agency” for purposes of the Fair Credit Reporting
Act, the Servicer shall not be required to take such actions affected by such
change in Applicable Law that would so result in the Servicer being deemed a
“consumer reporting agency.”  In such an event, the Servicer shall take all
actions reasonably requested by the Company and permitted by Applicable Law in
order to permit the processing of Applications pursuant to the Program without
delay and in a manner that would not cause the Servicer to be considered a
consumer reporting agency and that otherwise complies with Applicable Law.


2.02.        Servicer Compensation.


(a)           As compensation for provision of the Services hereunder, the
Company shall pay Servicer (****).


(b)           The Company shall (****).


(c)           (****).


2.03.        Credit Systems.


(a)           The Servicer and the Company shall develop an Integration Plan as
more particularly described in Schedule 1.01(c), which Integration Plan shall
include a mutually agreed upon plan to convert the master file of the Accounts
and all Cardholder Data (including related account history and customer notes)
to Servicer Systems (the “Conversion”). Subject to the satisfaction of each of
the requirements set forth in Section 2.03(b), the Parties agree to use
commercially reasonable efforts to cause the Conversion to occur.  The
Conversion shall be implemented on (****) (the “Conversion Date”).  Except as
provided in Section 2.02, each of the Servicer and the Company shall (****);
provided, that if the Company (****).  Until the Conversion Date, each of the
Company and the Servicer (in the case of the Servicer, solely to the extent
within its sole control and direction), (i) shall maintain its Systems in a
manner consistent with the Company’s or the Servicer’s, as applicable,
historical practice and (ii) shall not make changes to its Systems that will
impede the Conversion or the Servicer’s ability to maintain the Accounts in
accordance with this Agreement following the Conversion.


(b)           The Parties acknowledge and agree that no Conversion shall occur
pursuant to Section 2.03(a) in absence of satisfaction of each of the following
requirements:
 
19

--------------------------------------------------------------------------------

(i)             The Parties shall be reasonably satisfied that the Servicer
Systems are compatible with those Company Systems that interface with the
Servicer Systems, including the POS Systems of the Company and its Affiliates;


(ii)            The Company shall be reasonably satisfied that the features and
functionality set forth in Schedule 2.03(b)(ii) shall be available on the
Servicer Systems as of the Servicing Start Date;


(iii)           The Company shall be reasonably satisfied that all existing
credit data feeds used by the Company or any of its Affiliates set forth on
Schedule 2.03(b)(iii) in connection with the Credit Card business shall have
been replicated on the Servicer Systems prior to the Servicing Start Date;


(iv)           The Company shall be reasonably satisfied that the Servicer
Systems shall support the Internet Services described in Section 2.09;


(v)            Each of the Company and the Servicer shall be reasonably
satisfied that the Servicer and the Company, respectively, shall have a disaster
recovery and business continuity plan applicable to the Servicer Systems and the
Company Systems, respectively, that complies with Applicable Law and Industry
Standards and each Party shall be prepared to and have the ability to implement
such plan if necessary;


(vi)           The Company shall be reasonably satisfied that the Servicer shall
have identified and implemented all hardware and other Systems changes necessary
to ensure that the Servicer Systems will be compatible with those Company
Systems that will interface with the Servicer Systems; and


(vii)          The Company shall be reasonably satisfied that the Servicer shall
have provided training to Company training personnel who are responsible for
training personnel in the use of the Servicer Systems.


(c)           Prior to the Servicing Start Date, each of the Company and the
Servicer shall have the right to perform testing to assure that the other
Party’s systems have the applicable features and functionality described in
clauses (b)(i)-(vii).


(d)           Except as may be required by Applicable Law, neither the Company
nor the Servicer (in the case of the Servicer, solely to the extent within its
sole control and direction) shall make any change to any of its Systems that
would render them incompatible in any material respect with the other Party’s or
its Affiliates’ Systems following the Servicing Start Date or require the other
Party or its Affiliates to make any change to any of their Systems (including
any POS terminals) or reduce or restrict interfacing or System feeds, in any
such case without the prior approval of the other Party.  Subject to the
preceding sentence, and subject to such future modifications and upgrades as the
Company or the Servicer may make from time to time and which do not introduce
interfaces or protocols other than those already in use in Company Channels,
neither Party (in the case of the Servicer, solely to the extent within its sole
control and direction) will make any material change to its Systems with respect
to the Program without the prior approval of the other Party, unless required by
Applicable Law.
 
20

--------------------------------------------------------------------------------

2.04.        Services.


(a)           Commencing on the Servicing Start Date, the Servicer shall perform
the services described in Schedule 1.01(a) and described herein (collectively,
the “Services”), in each case, in accordance with this Agreement, the Operating
Procedures, and the Risk Management Policies.


(b)           The Servicer shall be solely responsible for customer service and
for the administration of the Accounts in accordance with the terms of the
Credit Card Documentation and this Agreement, Schedule 2.04, and the SLAs set
forth in Schedule 2.06, including the following servicing and administrative
functions: Prequalification Request processing (if applicable), Application
processing, customer service to Cardholders, statement, payment processing,
transaction  authorization and processing and collections.  To the extent not
otherwise provided in this Agreement or the Operating Procedures, including the
SLAs described on Schedule 2.06, the Servicer shall service the Accounts under
the Program in a manner in which, and in any event no worse than, the Servicer,
in the aggregate, services comparable accounts for itself or others.


(c)           The Servicer shall dedicate such trained personnel as are
necessary or appropriate for servicing the Accounts in accordance with Schedule
2.06, including a management-level individual reasonably acceptable to the
Company within the Servicer’s customer-service operation who will respond to the
Company’s questions or concerns as they relate to the servicing or
administration of the Accounts or the Servicer’s duties hereunder.  The Servicer
shall maintain adequate computer and communications Systems and other equipment
and facilities necessary or as appropriate for servicing the Accounts in
accordance therewith, and, without limiting any other provisions of this
Agreement with respect to Systems changes, without the Company’s approval, which
shall not be unreasonably withheld, conditioned, or delayed, the Servicer shall
not make any material adverse changes to such Systems, equipment and facilities,
or to any servicing processes or procedures that will negatively impact in any
significant way Cardholders or the Company’s processes, procedures or Systems,
in each case during any Peak Sales Period.  The Servicer shall maintain a
disaster recovery plan that complies with Applicable Law and Industry Standards
and have in place sufficient back-up Systems, equipment, facilities and trained
personnel to implement such disaster recovery plan so as to perform its
obligations to Cardholders pursuant to the Credit Card Documentation and service
the Accounts in a manner consistent with such plan.  The Servicer shall provide
the Company with a summary of such plan upon request and with written guidance
regarding how the Company can facilitate implementation of the Servicer’s
disaster recovery plan with respect to the Program.  The Servicer will test its
disaster recovery plan no less frequently than (****), make the results of such
test available upon request by the Company and will promptly initiate such plan
upon the occurrence of a disaster or business interruption.  The Servicer shall
give the Program no less priority in its recovery efforts than is given to any
other credit card programs or portfolios it services for itself or others.


(d)           As of the Servicing Start Date and throughout the remainder of the
Term, the Servicer shall maintain a separate toll-free customer service
telephone number for the Program and all other telephone numbers as provided in
the Operating Procedures (such telephone numbers, collectively the “Program
Toll-Free Numbers”), which numbers shall be part of the Program Assets.  As of
the Servicing Start Date and throughout the remainder of the Term, the Servicer
shall provide live telephonic customer service, in English and Spanish, upon the
scheduled dates and times set forth in Schedule 2.04.
 
21

--------------------------------------------------------------------------------

(e)           (****).


(f)            After the Servicing Start Date, at the request of the Company
from time to time, the Servicer shall use commercially reasonable efforts to
provide copies of customer service policies, scripts and form correspondence
relating to the Program, and the Servicer shall use commercially reasonable
efforts to incorporate comments made by the Company to ensure that such material
are compatible with the Risk Management Policies and Operating Procedures
(subject, in either case, to Servicer Systems limitations applicable uniformly
to the Servicer’s servicing responsibilities for itself and others and,
notwithstanding any other provision hereof, provided that the Servicer shall
have no obligation to alter disclosures that are uniform among the comparable
programs for which it acts as servicer for purposes of legal or regulatory
consistency).  Subject to the preceding sentence, the Servicer shall ensure that
the customer service policies, scripts and form correspondence are consistent
with the Risk Management Policies and Operating Procedures.


(g)           Subject to Section 2.08, customer service shall be Company branded
to the extent practicable; provided, however, that telephone customer service
salutations shall not be Company branded and the Servicer shall have the right
to take whatever steps and make such disclosures necessary to ensure that the
Cardholders understand that the Company is the owner of the Accounts and the
receivables thereunder.


(h)           The Servicer shall permit the Company and its respective
Representatives to visit its servicing facilities related to the Services,
during normal business hours with reasonable advance notice, for the purpose of
becoming informed with respect to the Servicer’s performance of its servicing
obligations hereunder, and the Servicer shall use commercially reasonable
efforts to facilitate the review by the Company of the Servicer’s servicing
activities, and shall make personnel of the Servicer reasonably available to
assist the Company and its respective Representatives as reasonably requested. 
In conducting such visits, the Company or its Representatives, as the case may
be, shall comply with security and privacy policies established by the Servicer
and shall seek to minimize interference with the Servicer’s normal business
operations.


(i)            Notwithstanding any arrangement whereby the Servicer provides
services set forth herein through an Affiliate or Service Provider, the Servicer
shall remain obligated and liable to the Company for the provision of such
services without diminution of such obligation or liability by virtue of such
arrangement.  Schedule 2.04(i) sets forth (i) a true and complete list of
Service Providers of the Servicer as of the Effective Date that may perform any
material customer service and collections servicing obligations of the Servicer
hereunder and (ii) the initial program servicing locations anticipated to be
utilized by or on behalf of the Servicer to service the Program.


(j)            If the Servicer receives a Cardholder complaint regarding the
quality or delivery of Goods and/or Services, the Servicer shall refer such
complaint to the Company in accordance with the Operating Procedures, and in the
case of complaints or inquiries made by telephone to the Servicer’s customer
service centers, the Servicer shall attempt to make such referrals via a “warm
transfer” to the Company’s customer service unit; provided, however, that if no
Company customer service agent is available to answer the call within twenty
(20) seconds, the Servicer may release the call into the Company IVR.
 
22

--------------------------------------------------------------------------------

(k)           Subject to the following sentence and Section 2.04(h), the Company
and the Servicer will jointly observe and score inbound/outbound telephone
customer contacts that the Servicer has with Cardholders.  A Servicer
representative shall accompany the Company’s representative during the
observations.


(l)            Subject to Applicable Law, the Servicer will allow the Company to
monitor customer service telephone calls remotely (which may be through access
to recordings, if all such calls are recorded) in each case in a manner
compliant with the Servicer’s security policies.


(m)          Subject to Section 2.04(h) and Applicable Law, in the case of
on-site servicing observations, customer service observations may be conducted
by the Company on any day and at any time during normal business hours and in
accordance with the Servicer’s security policies, provided that the applicable
Party shall notify the Servicer at least twenty-four (24) hours in advance of
its intended visit and such observations shall not unreasonably interfere with
the Servicer’s normal business operations.


(n)           The Servicer shall perform applicable Services in compliance with
the Risk Management Policies, Program Privacy Policy and Collections Policies,
as in effect from time to time, as of any applicable date of determination.  The
Company shall have the right, at any time from time to time, to make changes to
the Risk Management Policies, Program Privacy Policy and Collections Policies
and the Servicer shall operationalize such changes at the Company’s request;
provided that, in each case, the Company notifies the Servicer in writing in
advance of such changes and provides the Servicer sufficient time to adapt its
practices to conform with such changes; provided, further, that, such changes
are supportable by Servicer’s Systems and comply with Applicable Law.  Subject
to the last sentence of this Section, the Servicer agrees that the Servicer’s
Systems shall support all such changes to the foregoing policies and Operating
Procedures that are required by a change in Applicable Law (and that the
references herein to Servicer’s Systems shall include Systems hosted by or
subcontracted to third parties pursuant to agreements with the Servicer).  The
Company shall provide to the Servicer the Risk Management Policies and Program
Privacy Policy to be in effect as of the Servicing Start Date at least thirty
(30) days prior to the Servicing Start Date.  Any incremental cost to the
Servicer to implement the Company’s changes to the Risk Management Policies,
Collections Policies, Operating Procedures and Program Privacy Policy shall be
addressed in a statement of work under Section 2.12.


(o)           The Servicer shall at all times during the Term and continuing
until the end of the Term comply in all material respects with Applicable Law
affecting its rights and obligations under this Agreement.


(p)           The Servicer shall at all times during the Term and continuing
until the end of the Term comply in all material respects, to the extent
applicable to it, with the Risk Management Policies, Collections Policies and
Operating Procedures.
 
23

--------------------------------------------------------------------------------

(q)           The Servicer shall use Servicer Program Materials and Company
Program Materials only as approved for the purpose for which such material was
approved or intended.


2.05.        Reports.


(a)           Within ten (10) Business Days following the end of each Fiscal
Month, or such other time as may be specified in Schedule 2.05(a) or such other
time as agreed by the Parties with respect to particular reports, the Servicer
shall provide to the Company the reports specified in Schedule 2.05(a) (which
reports shall be reported on a Fiscal Month, calendar month or cycles-basis, as
may be specified in Schedule 2.05(a) or such other time as agreed upon by the
Parties).


(b)           The Servicer shall report to the Company new Account authorization
and approval rates, referral rates, credit sales, Payment Plans, credit limit
assignments and such other information as set forth on Schedule 2.05(b), in each
case in accordance with Schedule 2.05(b), on a daily basis.


(c)           In addition to the reports required pursuant to Section 2.05(a)
and Section 2.05(b), the Servicer will use commercially reasonable efforts, at
the cost of the Company, as determined pursuant to Section 2.12 hereof, to
fulfill the Company’s other reasonable ad hoc reporting requests within a
reasonable time following such request unless the Servicer notifies the Company
that it does not have the resources to perform such additional reporting.


(d)           To the extent set forth on Schedule 2.05(a), certain reports to be
provided pursuant to this Section 2.05 (other than to the extent the Parties
agree otherwise) shall be provided through secure e-mail.


2.06.        Service Level Standards.


(a)           The Servicer shall report to the Company monthly, in a mutually
agreed upon format, the Servicer’s performance under each of the SLAs set forth
on Schedule 2.06.  Concurrent with such reporting, if the Servicer fails to meet
any SLA, without limiting the consequences for SLA failures set forth on
Schedule 2.06, the Servicer shall (i) report to the Company the reasons for the
SLA failure(s), (ii) identify the actions required to address the SLA failure(s)
and share such actions with the Company. The Servicer shall promptly take any
action reasonably necessary to correct and prevent recurrence of such
failure(s).


(b)           The provisions of Schedule 2.06 shall apply in the event of a
failure to meet any SLAs as set forth in Schedule 2.06.
 
24

--------------------------------------------------------------------------------

2.07.        Systems Interface; Technical Support.


(a)           Required Interfaces.


(i)             The Company and the Servicer shall identify, prior to the
Servicing Start Date, the Systems interfaces required to be sustained between
the Company and the Servicer, in order for the Services to operate in accordance
with this Agreement following the Servicing Start Date, which interfaces shall
include all customary interfaces to support the data feeds set forth on Schedule
2.03(b)(viii) and all interfaces necessary to facilitate receipt of Application
information and Credit Reporting Agency information immediately following a
Prequalification Request.  The Company and the Servicer shall maintain such
interfaces, as applicable, and cooperate in good faith with each other in
connection with any modifications to such interfaces as may be requested by the
other Party from time to time.  The Servicer shall use commercially reasonable
efforts to include interfaces to support additional existing credit data feeds,
provided that the Company notifies the Servicer of any such additional credit
data feeds, (****), and provides the Servicer with reasonable time after such
notice to implement interfaces to support such additional credit data feeds, and
provided further the Servicing Start Date shall not be delayed on the basis of
the lack of such additional interfaces to support credit data feeds.


(ii)            Each of the Company and the Servicer agrees to maintain at its
own expense its respective Systems interfaces so that the operation of the
Systems as a whole at all times provides the Company and Cardholders with System
features and functionality (including reporting, analysis, modeling and account
management features and functionality) that have been mutually agreed by the
Parties in accordance with this Agreement.


(b)           Additional Interfaces; Interface Modifications.  All requests for
new interfaces, modifications to existing interfaces and terminations of
existing interfaces shall be presented to the Servicer or Company, as
applicable, for approval.  Upon approval, the Parties shall work in good faith
to establish the requested interfaces or modify or terminate the existing
interfaces, as applicable, on a timely basis.  Except as otherwise provided
herein (including in Section 2.03), all costs and expenses with respect to any
new interface or interface modification or termination shall be borne by the
requesting Party, including in the case of Company requests, all such costs as
determined pursuant to Section 2.12 hereof, unless otherwise mutually agreed.


(c)           Secure Protocols.  The Parties shall use secure protocols for the
transmission of all Nonpublic Personal Information and other Confidential
Information, including the transmission of Protected Cardholder Data between and
among each other.


2.08.        Collections. The Servicer (on behalf of the Company) shall (****). 
The Servicer and any third party collectors shall have the right to use the
Company Licensed Marks or other names or marks of the Company in its collections
efforts. (****).


The Servicer will report to the Company (****).
 
25

--------------------------------------------------------------------------------

2.09.        Program Website; Mobile Apps.


(a)           Development of Program Website.  The Servicer shall develop and
maintain a Company-branded website (the “Program Website”) with
industry-standard technology and features for a revolving credit card program of
this type.  (****).  The Company and the Servicer shall mutually agree on the
technology and features of the Program Website that will be operational
commencing with the Servicing Start Date, and the Servicer will use commercially
reasonable efforts to comply with such agreement and timing.  All written
marketing content of the Program Website (other than content thereon
constituting copies of or links to Servicer Program Materials) shall be deemed
Solicitation Materials subject to review and approval in accordance with the
provisions of Section 4.01.  After the Servicing Start Date, the Servicer shall
cause the Program Website to be accessed primarily by means of links from the
Company’s website or links displayed by Internet search engines, as described in
the immediately following sentence, to be inaccessible from websites branded for
the Servicer, and to contain or otherwise be associated with only such material
and links as shall be approved by the Company from time to time.  For clarity,
Servicer’s communications with Cardholders regarding billing, payment or
servicing matters may include links to the Program Website in furtherance of
such matters.  The Company’s website will provide links to the Program Website
on: (i) its home page, (ii) its check-out page, and (iii) such other pages of
its website as the Company shall determine from time to time.  The Program
Website shall also include links back to the Company’s website on the Program
Website home page and such other pages as the Parties shall determine from time
to time.  The Program Website shall include the following functions, (****), and
such other functions as the Parties may agree upon from time to time (the
Program Website and such functionality, collectively, the “Internet Services”):


(i)             Applications.  The Program Website shall permit prospective
Applicants to access an Application through a link to the Company’s website. 
The Company’s website will allow such prospective Applicants to complete and
submit the Application online and receive real-time approvals of such
Application in accordance with the Risk Management Policies and Operating
Procedures and shall operate such that once an Application is approved online,
the related Account shall be immediately available for use online and in all
Company Channels.  Applications submitted online that are not approved in
accordance with the Risk Management Policies will be notified that the Company
was unable to approve the Application and further communication is forthcoming.


(ii)            Cardholder Customer Service. From and after the Servicing Start
Date, the Program Website shall provide to Cardholders at least the
functionality described in Schedule 2.09(a)(ii)(A).  The Servicer shall use
commercially reasonable efforts to ensure the Program Website provides
functionality that is not listed on Schedule 2.09(a)(ii)(A) to the extent such
functionality was provided through websites of the Company and its Affiliates
prior to the Effective Date; provided, that the Company notifies the Servicer of
any such additional functionality and provides the Servicer with reasonable time
after such notice to make such functionality available on the Program Website.
(****), the Program Website shall provide to Cardholders the enhanced
functionality described on Schedule 2.09(a)(ii)(B).


(b)           Performance Standards.  The Servicer shall provide the Internet
Services free, in all material respects, from programming errors and defects in
workmanship and materials that impact functionality, accuracy or security of the
Internet Services or the ability of Cardholders to use the Internet Services in
accordance with reasonable commercial standards for products provided to
Applicants and/or Cardholders.  The Servicer shall conform the Program Website
to the performance capabilities, characteristics, functions and other standards
generally applicable to other private label Credit Card program websites
developed or maintained by the Servicer under similar circumstances.
 
26

--------------------------------------------------------------------------------

(c)           Customer Privacy.  The Servicer shall ensure that a hyperlink to
its website privacy policy is clearly and prominently posted on the top or
bottom of every page of the Program Website.


(d)           Server Condition.  The Servicer shall host the Program Website on
a server located in the United States and shall cause the Program Website to (i)
be in good operating condition, (ii) contain sufficient operating capability to
allow access to the Program Website in compliance with Schedule 2.06, and (iii)
operate within the servicing standards set forth in Schedule 2.06.


(e)           Program Website Maintenance.  During the Term of this Agreement,
the Servicer shall:


(i)             ensure that the Program Website is hosted solely on a server
described in Section 2.09(d) and shall notify the Company in advance in writing
if it intends to change the server hosting the Program Website; and


(ii)            ensure that the Servicer or its Affiliates at all times owns all
Systems and content used in connection with the Internet Services, or has a
right or license to same.


(f)            Mobile Access to Program Website.  The Servicer shall use
commercially reasonable efforts to make the Program Website and all Internet
Services fully accessible from all industry-standard internet browsers accessed
on mobile devices, smartphones and tablets (including those run on iOS or
Android software) and to (i) be in good operating condition, (ii) contain
sufficient operating capability to allow access to such Program Website as
required by Schedule 2.06.


2.10.        Program Competitiveness.


(a)         Customer Experience.  The Servicer shall ensure that the Program’s
features and functionality shall be commercially reasonable for a program of
this type.  In furtherance of the foregoing, the Servicer shall use commercially
reasonable efforts to ensure that the Servicer performs its obligations
hereunder at all times in such a way as to ensure a level of customer service to
Cardholders and a consumer experience to Applicants and Cardholders that is
consistent with commercially reasonable standards for a program of this type. 
Without limiting the foregoing, the Servicer shall perform its obligations
hereunder (x) with no less than a reasonable degree of care and diligence, and
(y) with no less care and diligence than that degree of care and diligence
employed by the Servicer when servicing comparable assets for itself or as
servicer for third parties.  The Parties and their respective Affiliates and
Service Providers shall perform their respective obligations hereunder at all
times in such a way as to not disparage or embarrass any other Party or its name
or brands.


(b)           Marketplace Developments.  Not less than (****) and at such other
times as the Company may request, the (****) credit card programs.


2.11.        Additional Marketing Support.  Upon the request of the Company from
time to time, the Servicer shall, at the sole cost of the Company, as determined
pursuant to Section 2.12 hereof, collaborate with the Company to identify and
test new marketing initiatives.
 
27

--------------------------------------------------------------------------------

2.12.        Improvements to Servicing Capabilities.


(a)         Anything herein to be done (****) described in this Section 2.12. 
If the Company requests material customization of the services to be provided by
the Servicer hereunder that cannot be provided by the staff and other resources
ordinarily assigned to the performance of the Services hereunder and which are
not otherwise required to meet the Servicer’s obligations hereunder (including
its obligations to meet the SLAs), (****).


(b)           To the extent that the Servicer’s servicing platform, business
practices and procedures utilized in the provision of services for any of
Servicer’s other private label programs or revolving closed network programs
other than the Company (including the servicing platform, business practices and
procedures utilized by the Servicer for its own benefit) are improved when
compared with similar services provided as part of the services provided by the
Servicer under this Agreement, the Servicer shall (****).


(c)           Mobile Technology.  If the Company requests that the Servicer (i)
participate in any mobile payment initiative or (ii) enable utilization of
alternative methods or devices for accessing Accounts, including mobile phones
or tablets, then, the Servicer shall review and communicate with the Company
with respect to participation in such initiative and/or implementation of such
alternative access methods, in each case to the extent requested by the
Company.  If the Servicer agrees to such participation or implementation, unless
otherwise agreed, it shall (****).  For purposes of clarity, the Parties
understand that (****).  Notwithstanding the foregoing, the Parties acknowledge
that Cardholders may be able to elect to have their Company Credit Cards
participate in a mobile payments initiative, without the consent of the Company
or the Servicer if it is technologically feasible without changes to the
Services or Servicer Systems.  Subject to the foregoing provisions of this
Section 2.12(c), nothing in this Agreement shall require the Company to
participate in, or restrict the Company from participating in, any mobile
payments initiative, which shall be in the Company’s sole discretion; provided
that any such decision to participate in or not participate in such initiative
(****).


2.13.        New Account Origination; (****).


(a)           Notwithstanding anything to the contrary contained herein, at any
time during the Term, the Company shall have the right to (****).


(b)           (****).


ARTICLE III
REPRESENTATIONS AND WARRANTIES


3.01.        General Representations and Warranties of the Company.  Except as
Previously Disclosed, the Company makes the following representations and
warranties to the Servicer as of the Effective Date and as of the Servicing
Start Date (other than the representations and warranties set forth in Section
3.01(d) (No Litigation), which shall be made only as of the Effective Date):
 
28

--------------------------------------------------------------------------------

(a)           Corporate Existence.  The Company (i) is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation; (ii) is duly licensed or qualified to do
business and is in good standing as a foreign corporation in all jurisdictions
in which the conduct of its business or the activities in which it is engaged
makes such licensing or qualification necessary, except to the extent that its
non-compliance would not reasonably be expected to have, individually or in the
aggregate, a Company Material Adverse Effect; and (iii) has all necessary
licenses, permits, consents or approvals from or by, and has made all necessary
filings and registrations with, all Governmental Authorities having
jurisdiction, to the extent required for the ownership, lease or conduct and
operation of its business, except to the extent that the failure to obtain such
licenses, permits, consents or approvals or to make such filings or
registrations would not reasonably be expected to have, individually or in the
aggregate, a Company Material Adverse Effect.


(b)           Authorization; Validity.  The Company has all necessary corporate
power and authority to (i) execute and enter into this Agreement, and (ii)
perform the obligations required of the Company hereunder and the other
documents, instruments and agreements relating to this Agreement executed by the
Company pursuant hereto.  The execution and delivery by the Company of this
Agreement and all documents, instruments and agreements executed and delivered
by the Company pursuant hereto, and the consummation by the Company of the
transactions specified herein, have been duly and validly authorized and
approved by all necessary corporate actions of the Company.  This Agreement (i)
has been duly executed and delivered by the Company, (ii) constitutes the valid
and legally binding obligation of the Company, and (iii) is enforceable in
accordance with its terms (subject to applicable bankruptcy, insolvency,
reorganization, receivership or other laws affecting the rights of creditors
generally and by general equity principles including those respecting the
availability of specific performance).


(c)           Conflicts; Defaults; Etc.  The execution, delivery and performance
of this Agreement by the Company, its compliance with the terms hereof, and
consummation of the transactions specified herein will not (i) conflict with,
violate, result in the breach of, constitute an event which would, or with the
lapse of time or action by a third party or both would, result in a default
under, or accelerate the performance required by, the terms of any contract,
instrument or agreement to which the Parent, the Company or any of their
respective Subsidiaries is a party or by which they are bound, or to which any
of the assets of the Company or any of its Subsidiaries are subject; (ii)
conflict with or violate the articles of incorporation or by-laws, or any other
equivalent organizational document(s), of the Company or any of its
Subsidiaries; (iii) breach or violate any Applicable Law or Applicable Order, in
each case, applicable to the Company or any of its Subsidiaries; (iv) require
the consent or approval of any other party to any contract, instrument or
commitment to which the Company or any of its Subsidiaries is a Party or by
which it is bound; or (v) require any filing with, notice to, consent or
approval of, or any other action to be taken with respect to, any Governmental
Authority, except, in the cases of clauses (i) and (iii)–(v), for such
conflicts, breaches, defaults, violations or failures to obtain such consents or
approvals or make or obtain such filings, notices, consents and approvals as
would not reasonably be expected to have, individually or in the aggregate, a
Company Material Adverse Effect.


(d)           No Litigation.  No action, claim, litigation, proceeding,
arbitration or investigation is pending or, to the Knowledge of the Company,
threatened against the Parent, the Company or any of their respective
Subsidiaries, at law, in equity or otherwise, by or before any Governmental
Authority, which would reasonably be expected to have, individually or in the
aggregate, a Company Material Adverse Effect.
 
29

--------------------------------------------------------------------------------

(e)           Compliance with Laws.  Except to the extent that any of the
following would not reasonably be expected to have, individually or in the
aggregate, a Company Material Adverse Effect, the Company is in compliance with
all requirements of Applicable Law relating to the Program Assets and neither
the Company nor any of Subsidiaries is subject to any order, directive or
restriction of any kind issued by any Governmental Authority that restricts in
any respect the Company’s ability to perform its obligations under the Program.


(f)            The Company Licensed Marks.  The Company has the right, power and
authority to grant the rights to use the Company Licensed Marks expressly
granted herein.


(g)           Finders or Brokers.  The Company has not agreed to pay any fee or
commission to any agent, broker, finder, or other Person for or on account of
such Person’s services rendered in connection with this Agreement that would
give rise to any valid claim against any other Party for any commission,
finder’s fee or like payment.


3.02.        General Representations and Warranties of the Servicer.  Except as
Previously Disclosed, Servicer hereby makes the following representations and
warranties to the Company as of the Effective Date and as of the Servicing Start
Date (other than (i) the representations and warranties set forth in Section
3.02(d) (No Litigation), which shall be made only as of the Effective Date and
(ii) the representations and warranties set forth in Section 3.02(e) (Facilities
and Equipment), which shall be made only as of the date set forth therein):


(a)           Corporate Existence.  Servicer (i) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation, and (ii) is duly licensed or qualified to do business and is in
good standing as a foreign entity in all jurisdictions in which the conduct of
its business or the activities in which it is engaged, makes such licensing or
qualification necessary, except to the extent that its non-compliance would not
reasonably be expected to have, individually or in the aggregate, a Servicer
Material Adverse Effect. The Servicer has all necessary licenses, permits,
consents or approvals from or by, and has made all necessary filings and
registrations with, all Governmental Authorities having jurisdiction, to the
extent required for the ownership, lease or conduct and operation of its
business, except to the extent that the failure to obtain such licenses,
permits, consents or approvals or to make such filings or registrations would
not reasonably be expected to have, individually or in the aggregate, a Servicer
Material Adverse Effect.


(b)           Authorization; Validity.  Servicer has all necessary corporate or
similar power and authority to (i) execute and enter into this Agreement, and
(ii) perform the obligations required of it hereunder and the other documents,
instruments and agreements relating to this Agreement executed by it pursuant
hereto.  The execution and delivery by Servicer of this Agreement and all
documents, instruments and agreements executed and delivered by it pursuant
hereto, and the consummation by it of the transactions specified herein, have
been duly and validly authorized and approved by all necessary corporate or
similar actions of the Servicer.  This Agreement (i) has been duly executed and
delivered by the Servicer, (ii) constitutes the valid and legally binding
obligation of the Servicer, and (iii) is enforceable in accordance with its
terms (subject to applicable bankruptcy, insolvency, reorganization,
receivership or other laws affecting the rights of creditors generally and by
general equity principles including those respecting the availability of
specific performance).
 
30

--------------------------------------------------------------------------------

(c)           Conflicts; Defaults; Etc.  The execution, delivery and performance
of this Agreement by the Servicer, its compliance with the terms hereof, and the
consummation of the transactions specified herein will not (i) conflict with,
violate, result in the breach of, constitute an event which would, or with the
lapse of time or action by a third party or both would, result in a default
under, or accelerate the performance required by, the terms of any contract,
instrument or agreement to which Servicer or any of its Subsidiaries is a party
or by which they are bound, or to which any of the assets of Servicer or any of
its Subsidiaries are subject; (ii) conflict with or violate the articles of
incorporation or by-laws, or any other equivalent organizational document(s), of
Servicer or any of its Subsidiaries; (iii) breach or violate any Applicable Law
or Applicable Order, in each case, applicable to Servicer or any of its
Subsidiaries; (iv) require the consent or approval of any other party to any
contract, instrument or commitment to Servicer or any of its Subsidiaries is a
party or by which it is bound; or (v) require any filing with, notice to,
consent or approval of, or any other action to be taken with respect to, any
Governmental Authority, except, in the cases of clauses (i) and (iii)-(v), for
such conflicts, breaches, defaults, violations or failures to obtain such
consents or approvals or make or obtain such filings, notices, consents and
approvals as would not reasonably be expected to have, individually or in the
aggregate, a Servicer Material Adverse Effect.


(d)           No Litigation.  No action, claim, litigation, proceeding,
arbitration or investigation is pending or, to the Knowledge of Servicer,
threatened against Servicer or any of its Subsidiaries, at law, in equity or
otherwise, by or before any Governmental Authority, which would reasonably be
expected to have, individually or in the aggregate, a Servicer Material Adverse
Effect.


(e)           Facilities and Equipment.  Servicer has, or will have upon the
Servicing Start Date, all necessary facilities, equipment, supplies and such
other resources as are reasonably necessary to provide the Services under this
Agreement.


(f)            Compliance with Laws. Except to the extent that any of the
following would not reasonably be expected to have, individually or in the
aggregate, a Servicer Material Adverse Effect, the Servicer and its Subsidiaries
are in compliance with all requirements of Applicable Law relating to its Credit
Card business and neither Servicer nor any of its Subsidiaries is subject to any
order, directive or restriction of any kind issued by any Governmental Authority
that restricts in any respect its operation of its business or its ability to
perform its obligations under this Agreement.


(g)           Finders or Brokers.  The Servicer has not agreed to pay any fee or
commission to any agent, broker, finder, or other Person for or on account of
such Person’s services rendered in connection with this Agreement that would
give rise to any valid claim against any other Party for any commission,
finder’s fee or like payment.
 
31

--------------------------------------------------------------------------------

ARTICLE IV
ADDITIONAL COVENANTS


4.01.        Program Materials.


(a)           Servicer Program Materials.


(i)             The Servicer (on behalf of and with approval by the Company)
shall be responsible for designing (subject to the Company’s design requirements
to the extent not inconsistent with format requirements imposed by Servicer
Systems limitations), developing, preparing, producing and delivering, (****),
all customer service and collections communications, including Billing
Statements, and all required legal disclosures used in connection with such
materials (collectively, the “Servicer Program Materials”). In the event a new
Company Credit Card design or design of any Servicer Program Materials is
necessitated by the Company’s decision to alter the Company Licensed Marks or
any other initiative by the Company, and solely to the extent the Company
instructs the Servicer to cease using any card mailers, envelopes, Credit Card
Agreements, or other forms or materials, the Company shall (****).


(ii)            The Servicer shall (on the Company’s behalf) replace any lost,
stolen or mutilated Credit Cards at the Cardholder’s request.


(iii)           At the Company’s request (****), the Servicer shall, to the
extent permitted by Applicable Law, reissue a Company Credit Card to each
Cardholder meeting criteria specified in the Company’s marketing plan or
determined by the Company (which may be based on shopping behavior, customer
profiles or geographic location), in each case, in replacement of such
Cardholder’s then-existing Credit Card.


(iv)           Subject to Section 4.01(c), the Servicer shall provide the
Company an opportunity to review and approve the look, feel, marketing content,
collateral aesthetics, and design of the Servicer Program Materials referred to
in Schedule 4.01(a)(iv). Notwithstanding the foregoing, following the Servicing
Start Date, with respect to Servicer Program Materials other than those of a
type referred to in Schedule 4.01(a)(iv), the obligation to permit review of
such Servicer Program Materials shall be limited to using commercially
reasonable efforts to provide such Servicer Program Materials to the Company
upon its request from time to time.  The Company shall review and respond to any
request by the Servicer to review Servicer Program Materials in a timely manner
(but in no event later than ten (10) Business Days from receipt by the Company);
provided, however, that with respect to Servicer Program Materials proposed to
be used commencing on the Servicing Start Date, the Servicer shall use
commercially reasonable efforts to provide proposed copies thereof (****)
provided, further, however, that with respect to servicing communications, the
Servicer shall use (****) to provide the (****)Any disagreements with respect to
look, feel, marketing content, collateral aesthetics, and design of Servicer
Program Materials shall be resolved in favor of the Company, subject to Servicer
Systems limitations.  The Servicer shall be responsible for ensuring that
Servicer Program Materials comply with Applicable Law and (****).
 
32

--------------------------------------------------------------------------------

(b)           Company Program Materials.  The Company shall be responsible for
designing, developing, preparing and producing (subject to Servicer Systems
limitations), and for the systemic transmission of data to support the delivery
to the Servicer of, at Company’s sole expense (except as otherwise expressly
provided in this Agreement) all Credit Card Documentation, any Solicitation
Materials, Payment Plans, Core Terms and Conditions, change in terms notices,
and advertising copy and scripts (excluding all Servicer Program Materials) that
may be used in connection with the Program (collectively the “Company Program
Materials”).  The Company shall be responsible for ensuring that Company Program
Materials comply with Applicable Law.  For the avoidance of doubt, Servicer
shall not be responsible for and shall bear no liability for the content of
Company Program Materials.  The Company shall provide the Servicer with at least
sixty (60) days’ prior notice of any change in Company Program Materials so that
the Servicer has sufficient time to adapt its practices to conform with such
changes; provided that, such notice shall not be required for any changes to
comply with Applicable Law or to mitigate exigent fraud perpetration.


(c)           Program Materials Guide. Prior to the Servicing Start Date, the
Company and the Servicer shall mutually approve a program materials guide with
respect to certain frequently used Servicer Program Materials or Company Program
Materials (including customer service communications templates) (as amended from
time to time by mutual agreement, the “Program Materials Guide”).  The Company
and the Servicer agree that all Servicer Program Materials or Company Program
Materials addressed in the Program Materials Guide and produced by the Company
or the Servicer, as applicable, shall conform with the requirements of the
Program Materials Guide, except as otherwise approved by the Parties.  The
Program Materials Guide will establish the parameters of when such designated
Company Program Materials or Servicer Program Materials can be utilized.  Once
the Servicer and the Company approve uses of Company Program Materials or
Servicer Program Materials, including as set forth in the Program Materials
Guide, through the end of the Term, they may be re-used by either Party for
(****) without being re-submitted for review unless specifically requested by
the responsible Party, provided that the Servicer does not change the Company
Program Materials and the Company does not change the Servicer Program Materials
in any way, including the purpose for which the Company Program Materials or
Servicer Program Materials, as applicable, are used, and subject to changes in
Applicable Law that would necessitate additional review and approval by the
Company in the case of Company Program Materials and by the Servicer in the case
of Servicer Program Materials, it being understood that the Company or Servicer,
as the case may be, shall notify the other Party of any changes in Applicable
Law that would necessitate such additional review and approvals within a
reasonable period after becoming aware thereof.  In accordance with the Program
Materials Guide and the preceding sentence, the Company or the Servicer shall be
entitled to disseminate Company Program Materials or Servicer Program Materials
that are addressed in and comply with the Program Materials Guide (****).  The
Program Materials Guide will (****), and Company Program Materials or Servicer
Program Materials shall be modified to conform with any changes thereto.


(d)           Fraudulent Cards; Security. The Servicer shall perform all
commercially reasonable security functions in accordance with the Risk
Management Policies to minimize fraud in the Program due to lost, stolen or
counterfeit cards and fraudulent applications.  The Company agrees to use
commercially reasonable efforts to cooperate with the Servicer in such
functions.  Any change to the information required to be provided by Cardholders
in connection with such security functions shall be approved by the Company.
 
33

--------------------------------------------------------------------------------

(e)           Program Assets. The Company shall be the sole and exclusive owner
of all Program Assets, including, without limitation, all Accounts and Account
Documentation and, except as expressly set forth in this Agreement, shall have
all rights, powers, and privileges with respect thereto as such owner.  All
purchases of Goods and/or Services in connection with the Accounts and the
Cardholder Indebtedness shall create the relationship of debtor and creditor
between the relevant Cardholder and the Company.  The Servicer acknowledges and
agrees that (i) it has no right, title or interest in or to any of the Accounts,
Account Documentation, other Program Assets, or any proceeds of any of the
foregoing, and (ii) the Company extends credit directly to Cardholders.


4.02.        Communications with Cardholders.


(a)           Company Inserts.  The Company and its Affiliates shall have the
exclusive right to communicate with Cardholders, except for the Servicer’s
servicing messages or any message required by Applicable Law, through use of
inserts, onserts, and fillers (which shall be included on all billing envelopes)
(collectively, “Inserts”), including Inserts selectively targeted for particular
segments of Cardholders, in any and all Billing Statements (including electronic
Billing Statements) and envelopes, subject to production requirements contained
in the Operating Procedures, the Servicer Systems limitations, and Applicable
Law; provided that, in no event shall the Company request a physical insert for
any customer that is billed electronically.  (****).  The Servicer shall provide
the Company with as much advance notice as is reasonably practicable regarding
its intent to use Inserts for any of such messages. If the insertion of Inserts
in particular Billing Statements would increase the postage costs for such
Billing Statements, the Company agrees to either pay for the incremental postage
cost (over the cost that would apply without such Inserts) or prioritize the use
of Inserts to avoid postage cost over-runs.  The Company shall provide the
Servicer with as much advance notice as reasonably practicable regarding the
inclusion of a particular Insert in particular Billing Statements. The Company
shall deliver Insert materials to the Servicer no later than the fifteenth
(15th) day of the month prior to the month in which the Inserts would be
included in a mailing. The Company shall retain all revenues it receives from
all Inserts.  For the avoidance of doubt, other than with respect to Inserts
required by the Servicer for servicing or Applicable Law, the Servicer shall not
have the right to communicate with Cardholders via Inserts without the prior
approval of the Company.


(b)           Billing Statement Messages.  Except for the servicing messages of
the Servicer (which may include, for example, transferring Cardholders to
electronic payment methods) and as otherwise required by Applicable Law, the
Company and its Affiliates shall have the exclusive right to use Billing
Statement messages in each Billing Cycle to communicate with Cardholders,
subject to production requirements contained in the Operating Procedures, the
Servicer Systems limitations, and Applicable Law.  (****).  Notwithstanding the
foregoing, any Billing Statement messages required by Applicable Law and any
servicing messages to be included as Billing Statement messages shall take
precedence over the Company’s and its Affiliates’ messages.  The Servicer shall
provide the Company with as much advance notice as reasonably practicable
regarding its intent to use the Billing Statement for any of such messages. The
Company shall deliver Billing Statement materials to the Servicer no later than
the fifteenth (15th) day of the month prior to the month in which the Billing
Statement message would be used.  The Servicer shall, at the Company’s cost, as
determined pursuant to Section 2.12 hereof, provide the ability to deliver
customized Billing Statement messages to Cardholders, including differentiated
messages to Cardholders in the Billing Statements delivered in any single
Billing Cycle on the basis of criteria such as customer profiles or geographic
location.
 
34

--------------------------------------------------------------------------------

4.03.        Access to Facilities, Books and Records.  Each of the Company and
the Servicer shall (any of the foregoing subject to audit or review under this
Section 4.03 or Section 4.04, the “Audited Party”) permit each other Party (in
its capacity as auditing party under this Section 4.03 or Section 4.04, the
“Auditing Party”) or its representatives to visit the facilities of the Audited
Party and to review (and make copies of) all books, records, reports, materials
and documentation related to the Program, in any case, during normal business
hours with reasonable advance notice to the Audited Party, (****); provided,
(****).  Without limiting the foregoing, any Audited Party shall also provide
reasonable electronic access to any Auditing Party and its representatives to
review materials of the Audited Party (to the extent available in electronic
form) relating to the Program for reasonable purposes relating to the Program;
provided that, no Party shall be required to provide access to records (during
an on-site audit or electronic inspection) to the extent that (a) such access is
prohibited by Applicable Law, (b) such records are legally privileged, or (c)
such records relate to (****).  For the avoidance of doubt, the Company
authorizes the Servicer to (****) shall be reviewed with the Company.


4.04.        Audit Rights. (****), such Auditing Party, (****), may conduct
(****) an audit to determine whether such Audited Party is in compliance with
all of its financial obligations pursuant to this Agreement.  Such audit shall
be conducted (****) in accordance with generally accepted auditing standards and
the Auditing Party shall employ such reasonable procedures and methods as
necessary and appropriate in the circumstances, minimizing interference to the
extent practicable with the Audited Party’s normal business operations.  The
Audited Party shall (****) facilitate the Auditing Party’s review, including
(****) to assist the Auditing Party and its representatives (****).  The Audited
Party shall deliver any document or instrument necessary for the Auditing Party
to obtain such records from any Person maintaining records for the Audited Party
and shall maintain records pursuant to its regular record retention policies. 
For purposes of this provision, the Audited Party also shall (****). 
Notwithstanding the generality of the foregoing, the Audited Party shall not be
required to provide access to records to the extent that (a) such access is
prohibited by Applicable Law, (b) such records are legally privileged, (c) such
records are (****), or (d) such records (****).


4.05.        Relevant Laws Compliance.  The Parties acknowledge that: (a) the
management of each of Signet Jewelers Limited (“Parent”) and the Servicer or any
Affiliate or direct or indirect parent company thereof (Parent or, if
applicable, any such Affiliate or parent company of the Servicer, as the case
may be, a “Parent Entity”) that is now and/or in the future may be required
under the Sarbanes-Oxley Act of 2002 (or any successor legislation) and related
regulations (collectively, the “Relevant Laws”) to, among other things, assess
the effectiveness of its respective internal controls over financial reporting
and state in its report whether such internal controls are effective; (b) the
independent auditors of the applicable Party or Parent Entity are now and/or in
the future may be required to evaluate the process used by management to make
such assessment to determine whether that process provides an appropriate basis
for management’s conclusions; and (c) because the Parties have entered into a
significant transaction with each other as described in this Agreement, the
controls used by the Parties (including, without limitation, controls that
restrict unauthorized access to systems, data and programs) are relevant to any
applicable Parent Entity’s and Party’s evaluation of its internal controls. 
Having acknowledged the foregoing, and subject to the terms of this Section,
each Party agrees to cooperate with each other Party and its Parent Entity, as
applicable, and their respective independent auditors as reasonably necessary to
facilitate its ability to comply with its obligations under the Relevant Laws
including, without limiting the generality of the foregoing, by complying with
the further terms of this Section 4.05.
 
35

--------------------------------------------------------------------------------

4.06.        Governmental Authority Supervision.  Each Party agrees to allow any
Governmental Authority asserting supervisory authority over the other Party or
such Party’s Affiliates to inspect, audit, and examine its facilities, systems,
records and personnel relating to the Program and to use commercially reasonable
efforts to allow any Governmental Authority asserting supervisory over such
Party’s Service Providers to inspect, audit, and examine the facilities,
systems, records and personnel relating to the Program. Each Party shall, to the
extent possible and as permitted by Applicable Law or the applicable
Governmental Authority, provide the other Party with reasonable advance notice
of any such inspection, audit or examination. Each Party acknowledges that
Governmental Authorities (or their respective representatives) have the right to
(a) exercise directly the audit rights granted to the other Party under this
Agreement; (b) accompany the other Party (or its representatives) when it
exercises its inspection rights under this Agreement; (c) access and make copies
of all internal audit reports (and associated working papers and
recommendations) prepared by or for the Party or the Program; and (d) access any
findings in the external audit of the Party (and associated working papers and
recommendations) prepared by or for the Party that relate to the Program,
subject to the consent of its external auditor.


4.07.        Operating Procedures.  The Company shall have the right to change
the Operating Procedures at any time upon at least sixty (60) days’ advance
written notice to the Servicer; provided that, such notice shall not be required
for any changes to comply with Applicable Law or to mitigate exigent fraud
perpetration; provided further that, the Company shall not make any changes to
the Operating Procedures without the Servicer’s consent that would, as described
in a notice from the Servicer to the Company (with reasonable supporting
documentation), result in material adverse effect on the ability of the Servicer
to perform its obligations pursuant to this Agreement (other than as a result of
an antecedent act or omission by the Servicer); provided, however, that the
Company may institute temporary changes to the Operating Procedures in response
to changes in Applicable Law, to mitigate exigent fraud perpetration, or to
respond to other necessary circumstances that, in the reasonable judgment of the
Company, could adversely impact the Program or the Company, in any event,
without such evaluation and approval by the Servicer upon notification to the
Servicer of such temporary changes, with any such temporary changes being
reversed immediately after, in the reasonable judgment of the Company, the
threat of such fraud perpetration or other circumstance has been adequately
contained or any regulatory or other issues have been adequately addressed or
resolved (unless the Servicer approves such changes for implementation on a
permanent basis).


4.08.        Books and Records.  Each Party shall keep adequate records and
books of account with respect to the Program and its obligations hereunder in
which proper entries, reflecting all of the financial transactions relating to
the Program, are made in accordance with GAAP and the requirements of this
Agreement.  Each Party shall keep adequate records and books of account with
respect to its activities, in which proper entries reflecting all of the
financial transactions are made in accordance with GAAP.  All of the records,
files and books of account of a Party related to the Program and this Agreement
shall be in all material respects complete and correct and shall be maintained
in accordance with good business practice and Applicable Law.
 
36

--------------------------------------------------------------------------------

4.09.        Licenses and Qualifications.  (****).  From and after the Servicing
Start Date, the Servicer shall at all times remain licensed and qualified in all
jurisdictions in the United States necessary to service the Accounts in all such
jurisdictions in accordance with all Applicable Laws; (****).  The Company shall
at all times during the Term remain licensed and qualified in all jurisdictions
in the United States required in connection with the Company’s origination and
ownership of the Accounts and Cardholder Indebtedness in accordance with all
Applicable Laws.


4.10.        Disputes with Cardholders.  The Servicer shall reasonably cooperate
with the Company in a timely manner (but in no event less promptly than required
by Applicable Law) to resolve all disputes with Cardholders.  If the Servicer
receives a Cardholder complaint regarding Goods and/or Services (and not
relating to the use of the Cardholder’s Account or Company Credit Card to
purchase such Goods and/or Services), or the Value Proposition, the Servicer
shall refer such complaint to the Company in accordance with the Operating
Procedures and Section 2.04.


4.11.        Insurance.


(a)            Beginning as of the Servicing Start Date, the Servicer shall
maintain in force during the Term, at least the following insurance coverages:


(i)             Statutory workers’ compensation covering all state and local
requirements, including Employer’s Liability with a limit of (****) arising from
each accident.


(ii)            Commercial General Liability Insurance, including Products
Liability, Completed Operations, Premises Operations, Personal Injury, and
Contractual Liability coverages, with a minimum per occurrence combined single
limit of (****) and a minimum aggregate combined single limit of (****).  Auto
liability coverage for all owned and non-owned vehicles with a combined single
limit of (****).


(iii)           Excess or Umbrella Liability Insurance with a minimum limit of
(****) in excess of the insurance coverage described in clauses (i) and (ii)
above.


(iv)           Crime and Fidelity Insurance (which must include third party
coverage), including but not limited to blanket coverage for computer fraud, for
loss or damage arising out of or in connection with any fraudulent or dishonest
acts, including wrongful conversion of (A) the Company’s, or any of its
Affiliates’, property, (B) the property of any customers or patrons of such
Persons or (C) the property and funds of others in the Servicer’s possession,
care, custody or control, committed by the Servicer’s employees, agents or
subcontractors, acting alone or in collusion with others, with a minimum limit
per event of (****).
 
37

--------------------------------------------------------------------------------

(v)            Professional Liability Insurance for Errors and Omissions
covering liability for loss or damage due to an act, error, omission, or
negligence, with a minimum limit per event of (****).


(vi)           Cyber/E-Commerce Liability covering liability arising from or out
of the Services provided under this Agreement with limits not less than (****)
per occurrence.  Coverage shall include, but not be limited to, the following:
Internet and network liability (providing protection against liability for
system attacks; denial or loss of service; introduction, implantation, or spread
of malicious software code; and unauthorized access and use), infringement of
privacy rights, internet advertising and content offenses, defamation, and
privacy liability (providing protection against liability for the failure to
protect, or wrongful disclosure of, private or confidential information).


(b)            To the fullest extent allowed by its insurers, the Servicer shall
cause its insurers to (****).


(c)            The insurance under Section 4.11(a), above, shall be primary, and
all coverage shall be non-contributing with respect to any other insurance or
self-insurance that may be maintained by the Company.


(d)            (****).


(e)            With respect to liability policies, the Servicer shall cause its
insurers to name the Company, its subsidiaries and their respective directors,
officers, employees, agents, successors, and permitted assigns, as Additional
Insureds.


(f)             The Servicer shall cause its insurers to issue certificates of
insurance evidencing that the coverages and policy endorsements required under
this Agreement are maintained in force.  The Servicer shall provide the Company
not less than (****) written notice prior to any adverse modification,
cancellation, or non-renewal of the other policies required in Section 4.11
above.  The insurers selected by the Servicer shall be of good standing and
authorized to conduct business in the jurisdictions in which Services are to be
performed.  When the policy is issued each such insurer shall have at least an
A.M. Best rating of (****) and replacement coverage shall be sought if the
insurer's rating goes below (****).


(g)            (****).
 
38

--------------------------------------------------------------------------------

(h)            In the case of loss or damage or other event that requires notice
or other action under the terms of any insurance coverage specified in this
Section 4.11, the Servicer shall be solely responsible to take such action.  The
Servicer shall provide the Company with contemporaneous notice and with such
other information as the Company may request regarding the event.


(i)             The Servicer’s liability to the Company for any breach of an
obligation under this Agreement which is subject to insurance hereunder shall
not be limited to the amount of coverage required hereunder.


4.12.        Obligations of the Company. In addition to its other obligations
set forth elsewhere in this Agreement, the Company agrees that during the Term
it shall either itself, through Affiliates, or through Service Providers, where
applicable, at its own expense and in accordance with this Agreement and the
Operating Procedures:


(a)            fund Program expenses to the extent expressly set forth in this
Agreement;


(b)            implement in a timely manner the aspects of the Integration Plan
for which the Company is responsible;


(c)            comply with, and cause its Affiliates to comply with, the terms
of the Program Privacy Policy and provide all Cardholder opt-ins and opt-outs to
Servicer;


(d)            process authorized Transactions in accordance with this Agreement
and the Operating Procedures;


(e)            maintain adequate Systems and other equipment and facilities
necessary for carrying out the Company’s obligations under this Agreement;


(f)             train the Company’s and its Affiliates’ sales and other
personnel regarding the Program, and monitor sales and other personnel’s
compliance with such training;


(g)            share with the Servicer seasonal marketing plans for the
Accounts;


(h)            (****);


(i)             ensure the compliance by all Retail Merchants, other than the
Company, with the obligations of the Company under the provisions hereof (but,
with respect to Zale Delaware, as limited by the terms hereof); and


(j)             at all times during the Term and continuing until the end of the
Term comply in all material respects with Applicable Law affecting its rights
and obligations under this Agreement.
 
39

--------------------------------------------------------------------------------

ARTICLE V
CARDHOLDER INFORMATION


5.01.        Customer Information.


(a)           All sharing, use and disclosure of Cardholder Data under this
Agreement shall be subject to Applicable Law, the Program Privacy Policy, and
the provisions of this Article V.


(b)           Each Party agrees that any unauthorized use or disclosure by the
Servicer of Cardholder Data would cause immediate and irreparable harm for which
money damages would not constitute an adequate remedy.  In that event, the
Parties agree that injunctive relief for any violation of Section 5.02(c) shall
be warranted in addition to any other remedies a party may have.


(c)           The Servicer shall establish and maintain appropriate
administrative, technical and physical safeguards to protect the security,
confidentiality and integrity of Cardholder Data, designed to meet all
requirements of Applicable Law, including, at a minimum, maintenance of an
information security program that is designed to: (i) ensure the security and
confidentiality of the Cardholder Data to the extent required by Applicable Law;
(ii) protect against any anticipated threats or hazards to the security or
integrity of the Cardholder Data; (iii) protect against unauthorized access to
or modification, destruction, disclosure or use of the Cardholder Data; and (iv)
ensure the proper disposal of Cardholder Data.  Additionally, such security
measures shall meet current Industry Standards and shall be at least as
protective as those used by the Servicer to protect other confidential and
nonpublic personal customer information to which it has access, but in no event
less than a reasonable standard of care. Except for permitted disclosures made
in accordance with Section 5.02 hereof, the Servicer will ensure, that any third
party to whom it transfers or discloses Cardholder Data signs a written contract
with the party transferring or disclosing such data to the third party in which
such third party agrees to substantively the same privacy and security
provisions at least as protective as those in this Agreement and agrees that the
owner of such data is a third-party beneficiary thereof for the purposes of
protecting such data.  Information transferred by one Party on behalf or at the
direction of any other Party will be considered information transferred by the
Party requesting or directing the transfer.  The Servicer shall treat Cardholder
Data as if it were its own “customer information” or “Nonpublic Personal
Information” collected by the Servicer for purposes of Applicable Law or
Industry Standards, and any administrative, technical and physical safeguards.


(d)           (****).


(e)           Each of the Servicer and the Company shall, subject to Applicable
Law, promptly provide to each other Party a complete list of any Persons who
have requested to be on the respective Party’s “do not call” and/or “do not
mail” lists (or other similar lists).  Upon receipt of such lists, each of the
Company and the Servicer shall promptly comply with such requests with respect
to the Program, including, without limitation, as applicable, with respect to
its solicitation of Company Credit Cards, telemarketing and other solicitations
with respect to the Program.
 
40

--------------------------------------------------------------------------------

5.02.        Cardholder Data.


(a)           As among the Parties hereto, the Cardholder Data shall be the
property of and exclusively owned by the Company.  The Servicer acknowledges and
agrees that it has no proprietary interest in the Cardholder Data.


(b)           Any modifications to the Program Privacy Policy shall be made by
the Company, provided that, the Program Privacy Policy shall comply with
Applicable Law at all times.


(c)           The Servicer shall use and disclose the Cardholder Data in
compliance with Applicable Law and the Program Privacy Policy solely (****).


(d)           The Servicer shall not, directly or indirectly, sell, transfer, or
rent (or permit others to do same), the Cardholder Data, and shall not, directly
or indirectly, disclose the Cardholder Data, other than a disclosure in
compliance with Applicable Law and the Program Privacy Policy for the purposes
set forth in Section 5.02(c); provided, that:


(i)            (****);


(ii)           (****); and


(iii)          (****).


(e)           The Servicer shall transmit to the Company each day by a secure
data feed into Company Systems designated by the Company from time to time, in
formats agreed to by the Parties in advance from time to time the data set forth
on Schedule 5.02(e).


(f)            For the avoidance of doubt, nothing in this Agreement shall
restrict the Company’s ability to use and disclose the Cardholder Data.


ARTICLE VI
INTELLECTUAL PROPERTY


6.01.        Grant of License to Use the Company Licensed Marks.  Subject to the
terms and conditions of this Agreement, beginning on the Effective Date, the
Company hereby grants to the Servicer a non-exclusive, royalty-free,
non-transferable, non-sublicensable (except as set forth herein) right and
license to use the Company Licensed Marks solely in connection with the
marketing and administration of, and the provision of services related to, the
Program and Accounts.  All uses of the Company Licensed Marks shall require the
prior written approval of the Company and shall be in accordance with this
Agreement and any Trademark Guidelines or other rules as may be delivered by the
Company to the Servicer from time to time.  To the extent the Servicer delegates
any of its rights or obligations hereunder to any authorized Affiliate and/or
authorized Service Provider in accordance with the terms and conditions of this
Agreement, the Servicer may sublicense its rights in the Company Licensed Marks
hereunder to such authorized Persons solely for purposes of facilitating such
delegation; provided that, such Person shall agree to comply with all of the
terms and conditions of the use of the Company Licensed Marks hereunder (and
shall designate the Company as a third party beneficiary of such agreement) and
the Servicer shall remain liable for such Person’s failure to so comply.  Except
as expressly set forth in this Section 6.01, the rights granted pursuant to this
Section 6.01 are solely for use of the Servicer and may not be sublicensed
without the prior written approval of the Company.
 
41

--------------------------------------------------------------------------------

6.02.        Termination; Ownership; and Infringement.


(a)           Termination of Licenses.  The licenses granted in Section 6.01
shall terminate at the end of the Term; provided that, in the event the Services
will be, but have not yet been, transferred to a replacement servicer pursuant
to Section 10.05, the licenses shall terminate upon such transfer.  Upon the
termination of the licenses granted in Section 6.01, all rights in the Company
Licensed Marks granted thereunder shall revert to the Company and the Servicer,
shall: (i) discontinue immediately all use of the Company Licensed Marks; and
(ii) destroy all unused Company Credit Cards, Applications, Account
Documentation, Solicitation Materials, periodic statements, materials, displays,
advertising and sales literature and any other items or program collateral, in
each case, bearing any of the Company Licensed Marks.  Notwithstanding anything
herein, the Servicer shall have the right at all times after the Term to use the
Company’s Trademarks (i) in a non-trademark or “fair use” manner (provided that,
such use does not convey or suggest or is not reasonably likely to suggest that
the Parties are still participating in the Program) or as required by Applicable
Law; or (ii) on any archival records.


(b)           Ownership of the Licensed Marks.  The Parties acknowledge that the
Company shall retain exclusive ownership of its Trademarks. The Servicer shall
not contest or take any other action which would adversely affect the Company’s
exclusive ownership of its trademarks or the value, validity, reputation or
goodwill associated therewith, and any and all goodwill arising from use of the
Company Licensed Marks by the Servicer shall inure to the benefit of the
Company.  Nothing herein shall give the Servicer any proprietary interest in or
to the Company’s Trademarks.


(c)           Infringement by Third Parties.  Servicer shall use reasonable
efforts to notify the Company in writing, promptly upon acquiring Knowledge of
any infringing or unauthorized use of the Company’s Trademarks that are being
licensed under this Article VI by any third party in the United States.  If any
of the trademarks licensed under this Article VI is infringed, the owner of such
Trademark has the sole right (but not the obligation) to prosecute same, and the
Servicer shall reasonably cooperate with and assist in such prosecution.


6.03.        Intellectual Property


(a)           Each Party shall solely own all of its Intellectual Property (i)
that existed as of the Servicing Start Date and (ii) that it develops or creates
independently of the other Parties during the Term.  Unless the Parties agree
otherwise in writing, the Company shall solely own all Intellectual Property
rights in any creation of or improvement to the look, feel, content, design and
collateral aesthetics of the Company Credit Cards, Credit Card Documentation,
the Program Website, Solicitation Materials and any other communications to
Cardholders created by either Party.  Unless the Parties agree otherwise in
writing, each Party shall solely own all Intellectual Property relating to any
software or other technology developed by it or its Affiliates or developed for
it or its Affiliates at its direction or expense, to facilitate the Program
and/or to fulfill its obligations, including all Intellectual Property relating
to software and software modifications developed with another Party’s
assistance, in response to another Party’s request, or to accommodate another
Party’s special requirements.  Subject to the terms and conditions of this
Agreement, each of the Parties grants and agrees to grant to the other Parties a
non-exclusive, royalty-free, non-transferable, non-sublicensable (except as set
forth herein) license to and under all other Intellectual Property (other than
Trademarks, which are governed by Section 6.01) owned by such Party that is used
in connection with the Program solely in connection with the creation,
establishment, marketing and administration of, and the provision of services
related to, the Program pursuant to the terms of this Agreement.  To the extent
the Parties delegate any of their rights or obligations hereunder to any
authorized Affiliate and/or authorized third party or to the extent the services
of an authorized third party are required in connection with the Parties’
participation in the Program, in accordance with the terms and conditions of
this Agreement, the Parties may sublicense their rights to and under any other
Party’s Intellectual Property (other than Trademarks, which are governed by
Section 6.01) to such authorized Person; provided that, such Person shall agree
to comply with all of the terms and conditions of this Section 6.01  (with the
owner of the Intellectual Property a third party beneficiary of such agreement)
and provided that, the sublicensing Party shall remain liable for such Person’s
failure to so comply. The licenses granted under this Section 6.03(a) shall
terminate at end of the Term.
 
42

--------------------------------------------------------------------------------

(b)           Joint Intellectual Property.  The Parties shall not develop or
create any Intellectual Property that shall be deemed to be jointly owned unless
they mutually agree in writing in advance that such Intellectual Property shall
be jointly owned.


ARTICLE VII
MERCHANT SERVICES


7.01.        Transmittal and Authorization of Charge Transaction Data.  The
Servicer shall authorize or decline Transactions on a real time basis as
provided in the Operating Procedures and Risk Management Policies, including
Transactions involving split-tender or down-payments and for Goods and/or
Services for later delivery.  The Company and the Servicer will enter into a
mutually agreed upon amendment to this Agreement to reflect lockbox mechanism
procedures for funds flow hereunder within thirty days following the Effective
Date.


7.02.        POS Terminals.  The Retail Merchants shall maintain POS terminals
capable of processing Company Credit Card and Account transactions as handled as
of the Servicing Start Date, and prior to the Servicing Start Date shall make
such changes to such POS terminals as required under the Integration Plan.  To
the extent that the Retail Merchants are required to make changes to any POS
terminal (including hardware and software), Internet or mobile apps in order to
support Prequalification Requests (to the extent applicable), process
Applications, process Transactions and transmit Charge Transaction Data under
this Agreement as a result of any change or modification to any Servicer Systems
or as a result of any requirement of Applicable Law applicable to the Servicer,
(****).


7.03.        Settlement Procedures.  On (****) the Company will submit the
Settlement File to the Servicer no later than (****).
 
43

--------------------------------------------------------------------------------

ARTICLE VIII
CONFIDENTIALITY


8.01.        General Confidentiality.


(a)           For purposes of this Agreement, “Confidential Information” means
any of the following: (i) nonpublic information that is provided by or on behalf
of any Party (the “Disclosing Party”) to any other Party or its Representatives
or Service Providers (each, a “Receiving Party”) in connection with the Program
(including information provided prior to the Effective Date or the Servicing
Start Date); (ii) nonpublic information about such Disclosing Party or its
Affiliates, or its businesses or employees, that is otherwise obtained by or on
behalf of any other Party in connection with the Program, in each case
including: (A) information concerning marketing plans, objectives and financial
results, business systems, methods, processes, know-how, financing data,
programs and products and Value Proposition terms and features and tests
thereof; (B) information regarding any products offered or proposed to be
offered under the Program or the manner of offering of any such products; (C)
information unrelated to the Program obtained by a Receiving Party in connection
with this Agreement, including by accessing or being present at the business
location of any Disclosing Party; and (D) non-public Intellectual Property such
as proprietary technical information and source code developed by the Disclosing
Party in connection with the Program; and (iii) the terms and conditions of this
Agreement.  The provisions of this Article VIII governing Confidential
Information shall not govern Cardholder Data, which shall be governed by the
provisions of Article V.


(b)           The restrictions on disclosure of Confidential Information under
this Article VIII shall not apply to information received or obtained by a
Receiving Party that: (i) is or becomes generally available to the public other
than as a result of disclosure in breach by such Receiving Party of this
Agreement or any other confidentiality obligations; (ii) is lawfully received on
a non-confidential basis from a third party authorized to disclose such
information without restriction and without breach of this Agreement; (iii) is
required to be publicly disclosed by Applicable Law or applicable stock exchange
rules; provided that, to the extent permitted by Applicable Law, any Receiving
Party subject to any Governmental Authority or judicial process shall consult
with the Disclosing Party with respect to such filing or disclosure of its
Confidential Information and shall cooperate in seeking a protective order or
other protection for such Confidential Information; and provided, further, that
such Confidential Information shall be disclosed only to the extent required by
such Applicable Law and shall otherwise remain confidential hereunder; or (iv)
is developed by the Receiving Party without the use or knowledge of any
proprietary, non-public information provided by any Disclosing Party under, or
otherwise made available to such Receiving Party as a result of, this
Agreement.  Nothing herein shall be construed to permit the Receiving Party to
disclose to any third party any Confidential Information that the Receiving
Party is required to keep confidential under Applicable Law.


(c)           The terms and conditions of this Agreement and all of the items
referred to in clauses (A) through (B) of Section 8.01(a) shall each be the
Confidential Information of each of the Parties to this Agreement as Disclosing
Party, and each such Party shall be deemed to be a Receiving Party with respect
to each other Party.
 
44

--------------------------------------------------------------------------------

(d)           If any Receiving Party receives Confidential Information of a
Disclosing Party, such Receiving Party shall: (i) keep the Confidential
Information of the Disclosing Party confidential in accordance with the
nondisclosure requirements of this Agreement; (ii) treat all Confidential
Information of the Disclosing Party with the same degree of care as it accords
its own Confidential Information, but in no event less than a reasonable degree
of care; and (iii) implement and maintain commercially reasonable physical,
electronic, administrative and procedural security measures, including
commercially reasonable authentication, access controls, virus protection and
intrusion detection practices and procedures, to protect such Confidential
Information.


8.02.        Use and Disclosure of Confidential Information.


(a)           Each Receiving Party shall use and disclose the Confidential
Information of a Disclosing Party only for the purpose of performing its
obligations or enforcing or exercising its rights under this Agreement with
respect to the Program or as otherwise expressly permitted by this Agreement,
and shall not accumulate in any way or make use of such Confidential Information
for any other purpose.  For the avoidance of doubt, the foregoing is not
intended to restrict or prohibit the Parties from disclosing the Confidential
Information of a Disclosing Party with and among the Parties or to restrict or
prohibit the Parties from disclosing the Confidential Information of the
Disclosing Party with respect to coordination of the Program with the program of
the Prime Bank.  No Receiving Party shall use any Confidential Information of
any Disclosing Party for the benefit of any product or program owned or operated
by such Receiving Party that is competitive with any product or service of the
Disclosing Party; provided that Cardholder Data shall be subject only to the use
and disclosure terms expressly set forth in Article V hereof.


(b)           Each Receiving Party shall: (i) limit access to the Disclosing
Party’s Confidential Information to those Representatives, service providers or
vendors, prospective purchasers (and their respective Representatives) who have
a reasonable need to access such Confidential Information, in connection with
(A) this Agreement, the Program, or an Account, or (B) a potential sale of
Program Assets or of any Receiving Party or its Affiliates, or (C) a potential
merger, consolidation, acquisition or other transaction or financing arrangement
involving a Receiving Party and/or its Affiliates, (ii) ensure that any Person
with access to the Disclosing Party’s Confidential Information agrees to be
bound by a confidentiality agreement consistent with the restrictions set forth
in this Article VIII, and (iii) be liable to the Disclosing Party for any
unauthorized use of or access to the Disclosing Party’s Confidential Information
by any recipient from such Receiving Party.


8.03.        Unauthorized Use or Disclosure of Confidential Information.  Each
Receiving Party agrees that any unauthorized use or disclosure of Confidential
Information of the Disclosing Party will cause immediate and irreparable harm to
the Disclosing Party for which money damages will not constitute an adequate
remedy.  In that event, the Receiving Party agrees that equitable or injunctive
relief (including specific performance) may be warranted in addition to any
other remedies the Disclosing Party may have.  In addition, the Receiving Party
agrees promptly to advise the Disclosing Party by telephone and in writing of
any unauthorized disclosure or use of the Confidential Information of the
Disclosing Party by the Receiving Party or any Person to whom the Receiving
Party shall have disclosed such information which may come to the Receiving
Party’s attention, and to take all steps at the Receiving Party’s expense
reasonably requested by the Disclosing Party to remedy same.
 
45

--------------------------------------------------------------------------------

8.04.        Return or Destruction of Confidential Information.  Following the
end of the Term, the Receiving Party shall cease using and promptly, at
Receiving Party’s option, return to Disclosing Party or arrange for the
destruction of any and all the Disclosing Party’s Confidential Information in
any media (including any electronic or paper copies, reproductions, extracts or
summaries thereof); provided, however, the Receiving Party in possession of
tangible property containing the Disclosing Party’s Confidential Information may
retain, subject to the terms of this Agreement, (a) Confidential Information (i)
that a Receiving Party, its Service Providers or their respective
Representatives are required to retain by Applicable Law or documented, internal
retention policies, or (ii) that are automatically retained as part of a
computer back-up, recovery or similar archival or disaster recovery system or
form; provided, such copies are not intentionally accessed except where required
or requested by Applicable Law or where disclosure is otherwise permitted under
this Agreement, or (b) that a Receiving Party’s or its Service Providers’
Representatives that are accounting firms retain in accordance with policies and
procedures implemented by such persons in order to comply with Applicable Law or
professional rules or standards.  Such return or destruction shall be certified
in writing, including a statement that no copies of Confidential Information
have been kept, except as provided herein.


ARTICLE IX
DEFAULT; REMEDIES


9.01.        Events of Default.  The occurrence of any one or more of the
following events (regardless of the reason therefor) shall constitute an Event
of Default by a Party hereunder:


(a)           Such Party shall fail to make a payment of any amount due and
payable pursuant to this Agreement and such failure shall remain unremedied for
a period of thirty (30) days after the non-defaulting Party shall have given
written notice thereof.


(b)           Except with respect to noncompliance with Section 2.06 (which is
addressed in Section 9.01(e)), such Party shall fail to perform, satisfy or
comply with any material obligation, condition, covenant or other provision
contained in this Agreement, which shall have either a Servicer Material Adverse
Effect or Company Material Adverse Effect unremedied for a period of sixty (60)
days without resolution (provided that, the other Party shall have first given
written notice of such failure specifying the nature of such failure in
reasonable detail), provided that, if such failure cannot be cured in a
commercially reasonable manner within such time, such failure shall not
constitute an Event of Default if the defaulting Party shall have initiated and
diligently pursued a cure within such time and such cure is completed within
ninety (90) days.


(c)           Any representation or warranty by such Party contained in this
Agreement shall not be materially true and correct in any respect as of the date
when made and shall either have a Servicer Material Adverse Effect or Company
Material Adverse Effect and the Party making such representation or warranty
shall fail to cure the event giving rise to such breach within sixty (60) days
after the other Party shall have given written notice thereof specifying the
nature of such breach in reasonable detail, provided that, if such failure
cannot be cured in a commercially reasonable manner within such time, such
breach shall not constitute an Event of Default if the defaulting Party shall
have initiated a cure within such time and such cure is completed within ninety
(90) days from the date of written notice regarding such breach.
 
46

--------------------------------------------------------------------------------

(d)           A Bankruptcy Event shall have occurred with respect to the
Servicer or the Company, as applicable.


(e)           (****).


9.02.        Remedies for Events of Default.  In addition to any other rights or
remedies available to the Parties at law or in equity, upon the occurrence of a
Company Event of Default or a Servicer Event of Default, the non-defaulting
Party shall be entitled, in addition to its termination rights under Article X,
to collect from the defaulting Party any amount indisputably in default plus
interest based on the Prime Rate.


ARTICLE X
TERM AND TERMINATION


10.01.      Term of Agreement.  This Agreement shall become effective as of the
Effective Date and continue in full force and effect until the fifth (5th)
anniversary of the Servicing Start Date (the “Initial Term”) unless earlier
terminated as provided herein.  Following the Initial Term this Agreement shall
renew automatically without further action of the Parties for successive two (2)
year terms (each, a “Renewal Term”) unless either Party provides written notice
to the other Party of non-renewal at least (****) prior to the expiration of the
Initial Term or current Renewal Term, as the case may be.


10.02.      Termination by the Company Prior to the End of the Initial Term or a
Renewal Term.  In addition to the other termination rights expressly provided
for pursuant to other Sections of this Agreement, the Company may terminate this
Agreement upon (****) written notice to the Servicer prior to the end of the
Initial Term or any Renewal Term upon the occurrence of any one of the following
events:


(a)           upon the occurrence of a Servicer Event of Default;


(b)           if there is a (****);


(c)           if the Servicer shall fail to perform, satisfy or comply with any
obligation, condition, covenant or other provision contained in this Agreement
for a period of not less than thirty (30) days due to a Force Majeure Event and
such failure shall have a Servicer Material Adverse Effect;


(d)           upon the occurrence of a Material Adverse Event with respect to
the Servicer;


(e)           (****); or


(f)            if the Conversion Date has not occurred by (****).
 
47

--------------------------------------------------------------------------------

10.03.      Termination by the Servicer Prior to the End of the Initial Term or
a Renewal Term.  In addition to the other termination rights expressly provided
for pursuant to other Sections of this Agreement, the Servicer may terminate
this Agreement upon (****) written notice to the Company prior to the end of the
Initial Term or any Renewal Term upon the occurrence of any one of the following
events:


(a)           upon the occurrence of a Company Event of Default;


(b)           if the Company shall fail to perform, satisfy or comply with any
obligation, condition, covenant or other provision contained in this Agreement
for a period of not less than thirty (30) days due to a Force Majeure Event and
such failure shall have a Company Material Adverse Effect;


(c)           if there is a Change of Control of the Company;


(d)           upon the occurrence of a Material Adverse Event with respect to
the Company; or


(e)           if the Conversion Date has not occurred by (****).


10.04.      Termination without Cause. Upon early termination (****), the
Company shall pay the applicable amount set forth on Schedule 10.04.
 
10.05.      Replacement of Servicer Upon Expiration or Termination.


(a)           Notwithstanding anything in this Agreement to the contrary, the
Company shall use commercially reasonable efforts to identify and appoint a
replacement servicer (which, for the avoidance of doubt, may be the Company) to
service the Accounts upon expiration or termination of this Agreement.


(b)           The Servicer shall promptly deliver to the replacement servicer
originals or copies of all books and records relating to the Accounts in the
Servicer's possession. The Servicer shall promptly remit to the Company
payments, if any, received from Cardholders for Accounts no longer serviced by
Servicer. The Servicer agrees to cooperate with the replacement servicer in
effecting the termination of any of the Servicer’s servicing responsibilities
and rights under this Agreement and shall promptly provide the replacement
servicer with all documents and records reasonably requested by it to enable it
to assume the functions of the Servicer.


(c)           The Servicer shall continue to provide the Services until a
replacement servicer is in place, provided such period shall be limited to
ninety (90) days following the termination or expiration of this Agreement. The
Servicer shall be entitled to its compensation under Section 2.02(a) earned with
respect to all periods through the completion of the transition of servicing to
the replacement servicer and reimbursement and payment for all costs and
expenses incurred and/or Services rendered through the transition that the
Servicer is entitled to reimbursement or payment pursuant to the terms of this
Agreement, including, without limitation, under Schedule 2.02(b) and any agreed
upon statements of work. Unless the Company terminates this Agreement because of
a Servicer Event of Default, the Company shall compensate the Servicer for any
costs and expenses incurred by Servicer to facilitate the transition of
servicing to a replacement servicer.
 
48

--------------------------------------------------------------------------------

ARTICLE XI
INDEMNIFICATION


11.01.      Company Indemnification of the Servicer Indemnified Parties.  From
and after the Effective Date, the Company shall indemnify and hold harmless the
Servicer, each Service Provider, their respective Affiliates, and their
respective officers, directors and employees (any of the foregoing, a “Servicer
Indemnified Party”) from and against and in respect of any and all losses,
liabilities, damages, costs and expenses of whatever nature, including
reasonable attorneys’ fees and expenses (collectively, “Losses”), which are
caused or incurred by, result from, arise out of or relate to the following:


(a)           the gross negligence or willful misconduct (including acts and
omissions) relating to the Program by the Company, any Retail Merchant, any of
their Affiliates, any of their Service Providers, or any director, officer,
employee or agent of any of them (any of the foregoing, a “Company Party”);


(b)           any breach by a Company Party of any of the terms, covenants,
representations, warranties or other provisions contained in this Agreement or
any Credit Card Agreement, except to the extent such breach is caused by the
failure of Servicer to comply with its obligations hereunder;


(c)           any actions or omissions by a Servicer Indemnified Party taken or
not taken at the written request or written direction of a Company Party
pursuant to this Agreement, except where such Servicer Indemnified Party would
have been otherwise required to take such action (or refrain from acting) absent
such request or direction of such Company Party (it being understood that
neither this exception nor any request or direction of a Company Party shall in
any way relieve any Servicer Indemnified Party of, or in any way alter, a
Servicer Indemnified Party’s express obligations under this Agreement);


(d)           any fraudulent or deceptive acts by any Company Party in
connection with the Program, including, without limitation, any Employee Fraud;


(e)           any element of any Company Credit Cards, Credit Card
Documentation, the Program Website, any Program related social media pages or
“apps,” Solicitation Materials or other communications to Cardholders, Servicer
Program Materials, Company Program Materials, or Account Documentation that (i)
was included (or modified) by any Company Party in contravention of this
Agreement, (ii) infringes or is alleged to infringe on the Intellectual Property
rights of any third party, or (iii) markets, advertises or promotes Company’s
Goods and/or Services or any other product or service;


(f)           except to the extent the Losses with respect thereto are
indemnifiable by the Servicer pursuant to Section 11.02(f) hereof, any claim
that any Company Party failed to comply with Applicable Law in connection with
the Program or the Operating Procedures, including without limitation, relating
to (i) all existing and future Core Terms and Conditions, (ii) Account
Documentation, (iii) Risk Management Policies, (iv) Operating Procedures, (v)
charge-off methodologies, (vi) Payment Plans, (vii) Program Privacy Policy,
(viii) Collections Policies, (ix) post-charge off collection or sale of
Accounts, and (x) Solicitation Materials, unless such failure was the result of
any action taken or not taken by such Company Party at the express request or
direction of such Servicer Indemnified Party seeking indemnification hereunder;
 
49

--------------------------------------------------------------------------------

(g)           the Inserts or Billing Statement messages provided by or on behalf
of any Company Party (other than any such Inserts or Billing Statement messages
governed by clause (f) above);


(h)           allegations by a third party that the use or publication of the
Company Licensed Marks as approved by the Company and permitted herein, or as
used in any materials or documents provided by any Company Party (other than
Account Documentation or Solicitation Materials, which are governed by clause
(e) above) constitutes: (i) libel, slander, and/or defamation; (ii) invasion of
rights of privacy or rights of publicity; (iii) breach of contract or tortious
interference; (iv) trademark infringement or other Intellectual Property
infringement or dilution or (v) unfair competition;


(i)            (****);


(j)            any insurance program, warranty program, or loyalty or reward
program offered by any Company Party, and the offering and administration of any
Value Proposition by any Company Party and promotional materials related
thereto;


(k)           the operation of any other program or product accepted, offered or
promoted by any Company Party;


(l)           any claim that the terms and conditions of the Company Credit
Cards violate Applicable Law and the fact and manner of changing any Accounts
from their existing terms and conditions (except to the extent any violation of
Applicable Law was the result of Servicer Systems limitations);


(m)          any Goods and/or Services charged to an Account (other than as a
result of routine credit losses under the Company Credit Card), including,
without limitation, in connection with (i) the sale of such Goods and/or
Services; (ii) any failure to deliver any such Goods and/or Services; (iii) any
product liability or warranty claim with respect to any such Goods and/or
Services; and (iv) any failure by any Company Party to satisfy any of its
obligations to the Cardholder or any third parties with respect to the sale of
such Goods and/or Services; or
 
(n)          (****). 


11.02.      Servicer Indemnification of the Company.  From and after the
Effective Date, the Servicer shall indemnify and hold harmless the Company, its
Service Providers, their Affiliates and their respective officers, directors and
employees (any of the foregoing, a “Company Indemnified Party”) from and against
and in respect of any and all Losses which are caused or incurred by, result
from, arise out of or relate to the following:


(a)           the gross negligence or willful misconduct (including acts and
omissions) relating to the Services by the Servicer, any of its Affiliates, any
of its Service Providers or any director, officer, employee or agent of any of
them (any of the foregoing, a “Servicer Party”), in each case as applicable;
 
50

--------------------------------------------------------------------------------

(b)           any breach by a Servicer Party, as applicable, of any of the
terms, covenants, representations, warranties or other provisions contained in
this Agreement or any Credit Card Agreement, except to the extent such breach is
caused by the failure of the Company to comply with its obligations hereunder;


(c)           any actions or omissions by a Company Indemnified Party taken or
not taken at the written request or direction of a Servicer Party pursuant to
this Agreement, except where such Company Indemnified Party would have been
otherwise required to take such action (or refrain from acting) absent such
request or direction of such Servicer Party (it being understood that neither
this exception nor any request or direction of such Servicer Party shall in any
way relieve any Company Indemnified Party of, or in any way alter, a Company
Indemnified Party’s express obligations under this Agreement);


(d)           fraudulent or deceptive acts by a Servicer Party in connection
with the Services, unless such action was taken or not taken by such Servicer
Party at the express request or written direction of the Company;


(e)           any failure by any Servicer Party to satisfy any of its
obligations to Cardholders or other third parties with respect to the Program or
the Accounts, whether pursuant to the Credit Card Agreements or otherwise;


(f)            except to the extent the Losses with respect thereto are
indemnifiable by the Company pursuant to Section 11.01 hereof, any claim that
any Servicer Party failed to comply with Applicable Law (i) in connection
with any element of the Program Website and Servicer Program Materials for which
Servicer is responsible pursuant to the express terms of this Agreement, unless
such failure was the result of any action taken or not taken by such Servicer
Party at the express request or direction of any Company Indemnified Party
seeking indemnification hereunder; or (ii) because a Servicer Party failed to
comply with (or failed to adopt, whether by reasons of Systems limitations or
otherwise) any element of the Risk Management Policies, Operating Procedures,
Collections Policies or Program Privacy Policy, to the extent such policies
complied with Applicable Law, unless (x) such failure was the result of any
action taken or not taken by such Servicer Party at the express request or
direction of any Company Indemnified Party seeking indemnification hereunder or
(y) such failure was the result of the Parties' failure to agree upon a
statement of work for any incremental costs to implement such policies;


(g)           the Servicer’s Inserts or Servicer’s Billing Statement messages,
except to the extent the Losses with respect thereto are indemnifiable by the
Company pursuant to Section 11.01; or


(h)           (****).


11.03.      Procedures.


(a)           Notice of Claims. The parties agree that in case any claim is made
or any suit or action is commenced, by an Person who is not a Party (a “Third
Party”) which may give rise to a right of indemnification for such party (or its
Affiliates or its respective officers, directors or employees) hereunder (the
“Indemnified Party”) from the other party (the “Indemnifying Party”) (such
claim, suit or action, a “Third Party Claim”), the Indemnified Party will give
notice to the Indemnifying Party (or Parties), which shall describe in
reasonable detail the Third Party Claim (and shall include a copy of any
pleadings or other correspondence then received by the Indemnified Party in
relation to such Third Party Claim), as promptly as reasonably practicable (and,
in any event, within fifteen (15) Business Days) after the Indemnified Party has
become aware of and determined that such Third Party Claim has given or may
reasonably be expected to give rise to a right of indemnification hereunder. 
The failure to give such notice shall not relieve an Indemnifying Party of its
obligation to indemnify except to the extent the Indemnifying Party is actually
prejudiced by such failure.  The Indemnified Party shall reasonably cooperate
with the Indemnifying Party in respect of the defense of any such Third Party
Claim, and each party hereunder will render to the other such assistance as it
may reasonably require of the other in order to insure prompt and adequate
defense of any Third Party Claim based upon a state of facts which gives rise to
a right of indemnification hereunder.
 
51

--------------------------------------------------------------------------------

(b)           Defense of Claims.  The Indemnifying Party shall have the right to
defend any Third Party Claim in the name of the Indemnified Party; provided,
however, that if counsel for the Indemnified Party reasonably advises the
Indemnified Party that there are issues which raise conflicts of interest
between the Indemnifying Party and the Indemnified Party, then the Indemnified
Party may retain one counsel reasonably satisfactory to it to participate in
such defense, and the Indemnifying Party shall pay the reasonable fees and
expenses of such counsel; (****). The Party or Parties conducting the defense of
any Third Party Claim shall keep the other parties reasonably apprised of
significant developments with respect thereto.  (****).  Notwithstanding the
foregoing, (i) if the Indemnifying Party elects not to defend such Third Party
Claim, the Indemnified Party may defend such Third Party Claim at the expense of
the Indemnifying Party; (ii) each party shall remain responsible for, and
control, all litigation with respect to its business pending or threatened in
writing immediately prior to the Effective Date; and (iii) in the case of any
Third Party Claim that seeks an injunction or equitable relief against the
Indemnified Party, the Indemnifying Party shall not be entitled to assume such
portion of the defense related thereto; provided that in the case of clauses (i)
and (iii) and in the case where (****), the Indemnified Party may not compromise
or settle any such Third Party Claim without the Indemnifying Party’s prior
written consent (not to be unreasonably withheld, conditioned or delayed, it
being understood that such consent right shall apply only to the monetary Losses
for which the Indemnifying Party may be responsible under this Article XI and
not any other terms of such settlement for which the Indemnifying Party is not
liable under this Agreement); provided, further, that the Indemnifying Party may
later participate in any such Third Party Claim with counsel of its choice and
at its own expense.  The Indemnifying Party’s right to defend shall include the
right to compromise or enter into an agreement settling any Third Party Claim;
provided that no such compromise or settlement shall obligate the Indemnified
Party to make any admission of fault or wrongdoing or to take any action other
than the delivery of a customary release relating to such Third Party Claim (it
being understood that any such customary release shall fully and unconditionally
release the Indemnified Party from any liability related to such Third Party
Claim).  The Indemnified Party shall have the right to employ its own counsel if
the Indemnifying Party is entitled to assume and elects to assume such defense
of any Third Party Claim, but the fees and expenses of such counsel shall be at
the Indemnified Party’s expense.  For the avoidance of doubt, each Party shall
continue to control any claims arising out of proceedings occurring prior to the
Effective Date.
 
52

--------------------------------------------------------------------------------

(c)           Any indemnification claim by an Indemnified Party on account of a
Loss which does not result from any Third Party Claim (a “Direct Claim”) shall
be asserted by the Indemnified Party giving the Indemnifying Party prompt
written notice thereof, which shall describe in reasonable detail the Direct
Claim and shall set forth the estimated amount of Losses for which
indemnification is sought and the facts and circumstances that form the basis
under which indemnification is sought (including the specific provision(s) of
Section 11.01 or 11.02, as applicable, upon which such claim is based), together
with any existing documentation of any of the foregoing.  The Indemnified Party
shall cooperate with the Indemnifying Party in connection with its investigation
of such Direct Claim to make available records relating to such Direct Claim.


11.04.      Notice and Additional Rights and Limitations.


(a)           If an Indemnified Party fails to give prompt notice of any claim
being made or any suit or action being commenced in respect of which
indemnification under this Article XI may be sought, such failure shall not
limit the liability of the Indemnifying Party except to the extent the
Indemnifying Party’s ability to defend the matter was actually prejudiced by
such failure to give prompt notice.


(b)           This Article XI shall govern the obligations of the Parties with
respect to the subject matter hereof but shall not be deemed to limit the rights
that either Party might otherwise have at law or in equity.


11.05.      LIMITATION OF LIABILITY


(a)           IN NO EVENT SHALL A PARTY BE LIABLE TO ANY OTHER PARTY FOR (i)
(****); OR (ii) (****); PROVIDED, HOWEVER, (****): (1) WITH RESPECT TO A PARTY’S
(****); OR (2) IN THE EVENT THAT (****).


(b)           (****).


ARTICLE XII
MISCELLANEOUS


12.01.      Assignment. None of the Parties shall assign this Agreement or,
except as expressly set forth herein, any of its rights hereunder without the
prior written consent of the Company and the Servicer.


12.02.      Amendment. Except as otherwise expressly set forth in this
Agreement, this Agreement (including the Schedules hereto) may not be amended,
supplemented, waived or otherwise modified except by a written instrument signed
by each of the Parties.


12.03.      Subcontracting.  Notwithstanding any arrangement whereby the
Servicer provides services set forth herein through an Affiliate or Service
Provider, the Servicer shall remain obligated and liable to the Company and Zale
Delaware for the provision of such services without diminution of such
obligation or liability by virtue of such arrangement. Except as otherwise
provided in this Agreement, it is understood and agreed that, in fulfilling its
obligations under this Agreement, any Party may, following the below procedures,
utilize its Affiliates or other Persons to perform functions in fulfilling its
obligations under this Agreement (such Party, the “Subcontracting Party”), and
such Affiliates or Persons shall comply with the terms of this Agreement.  The
Subcontracting Party shall be responsible and liable for functions performed by
such Affiliates or other Persons to the same extent the Subcontracting Party
would be responsible and liable if it performed such functions itself. The
Subcontracting Party shall give the other Parties not less than thirty (30) days
prior notice of any Person (other than an Affiliate) that is to provide critical
services or fulfill any other material obligations under this Agreement
following the Servicing Start Date and the location from which it will provide
such services or conduct its activities in respect of the Services, and shall
promptly notify the other Parties of any new Affiliate that is to provide
services or fulfill any other obligations under this Agreement following the
Servicing Start Date and the location from which it will provide such services
or conduct its activities in respect of the Services.
 
53

--------------------------------------------------------------------------------

12.04.      Non-Waiver.  No delay by a Party hereto in exercising any of its
rights hereunder, or partial or single exercise of such rights, shall operate as
a waiver of that or any other right.  The exercise of one or more of a Party’s
rights hereunder shall not be a waiver of, or preclude the exercise of, any
rights or remedies available to such Party under this Agreement or in law or at
equity.  Any waiver by a Party shall only be made in writing and executed by a
duly authorized officer of such Party.


12.05.      Severability.  In case any one or more of the provisions contained
herein shall be invalid, illegal or unenforceable in any respect under any law,
the validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby, and this Agreement
shall be reformed, construed and enforced as if such invalid, illegal or
unenforceable provision or portion of any provision had never been contained
herein and there had been contained herein instead such valid, legal and
enforceable provisions as would most nearly accomplish the intent and purpose of
such invalid, illegal or unenforceable provision.


12.06.      Waiver of Jury Trial and Venue.


(a)           Each Party hereto hereby waives all right to trial by jury in any
action or proceeding to enforce or defend any rights under this Agreement.


(b)           Each Party hereby irrevocably submits to the jurisdiction of the
United States District Court for the Southern District of New York or, if such
federal jurisdiction is unavailable, in the state courts of the State of New
York located in the borough of Manhattan over any action arising out of this
Agreement, and each Party hereby irrevocably waives any objection which such
Party may now or hereafter have to the laying of improper venue or forum non
conveniens.  Each Party agrees that a judgment in any such action or proceeding
may be enforced in other jurisdictions by suit on the judgment or in any manner
provided by law.  Any and all service of process and any other notice in any
such suit, action or proceeding with respect to this Agreement shall be
effective against a Party if given as provided herein.


12.07.      Governing Law.  This Agreement and all rights and obligations
hereunder, including matters of construction, validity and performance, shall be
governed by and construed in accordance with the laws of the State of New York
applicable to contracts made to be performed within such State and applicable
federal law.
 
54

--------------------------------------------------------------------------------

12.08.      Specific Performance.  The Parties agree that money damages would
not be a sufficient remedy for any breach of Article V, Article VI or Article
VIII or the failure of a Party to perform any of its material obligations
hereunder, and that, in addition to all other remedies, each Party will be
entitled to seek specific performance and to seek injunctive or other equitable
relief as a remedy for any such breach or failure to perform its material
obligations hereunder.  Each Party waives any requirements for the securing or
posting of any bond in connection with such remedy.


12.09.      Notices.  Any notice, approval, acceptance or consent required or
permitted by a Party under this Agreement shall be in writing to the other Party
and shall be deemed to have been duly given when delivered in person, when
received via overnight courier, when sent by facsimile (with written
confirmation of transmission), or when posted by United States registered or
certified mail, with postage prepaid, addressed as follows:
 
If to the Company or to Zale Delaware:
Sterling Jewelers, Inc.
 
375 Ghent Road
 
Akron, OH 44333
 
Attention:  Laurel Krueger, SVP Legal
 
Email:  Laurel.Krueger@signetjewelers.com
   
With a copy to:
Sterling Jewelers Inc.
 
375 Ghent Road
 
Akron, OH 44333
 
Attention:  Michele Santana, Chief Financial Officer
 
Email:  Michele.santana@signetjewelers.com
   
With a copy to:
Simpson Thacher & Bartlett LLP
 
425 Lexington Avenue
 
New York, New York 10017
 
Attention:  Maripat Alpuche, Esq.
 
Facsimile: (212) 455-2502
 
Email:  malpuche@stblaw.com
   
If to the Servicer:
Genesis Financial Solutions, Inc.
 
15220 NW Greenbrier Pkwy, Suite 200
 
Beaverton, OR 97006
 
Attention:  Chief Financial Officer
 
Telephone: (503) 350-4304
 
Email:    Gregg.Atkinson@genesis-fs.com

 
55

--------------------------------------------------------------------------------

With a copy to each of:
Genesis Financial Solutions, Inc.
 
15220 NW Greenbrier Pkwy, Suite 200
 
Beaverton, OR 97006
 
Attention:  General Counsel
 
Telephone: (503) 350-4321
 
Email:    Stephen.Ambrose@genesis-fs.com
     
Tonkon Torp LLP
 
1600 Pioneer Tower
 
888 SW Fifth Avenue
 
Portland, OR 97204
 
Attention:  Sherrill A. Corbett
 
Facsimile: (503) 972-3749
 
Email:    sherrill.corbett@tonkon.com

 
12.10.      Further Assurances.  The Parties agree to produce or execute such
other documents or agreements as may be necessary or desirable for the execution
and implementation of this Agreement and the consummation of the transactions
specified herein and to take all such further action as the other Party may
reasonably request in order to give evidence to the consummation of the
transactions specified herein.


12.11.      No Joint Venture.  For all purposes, including federal and state tax
purposes, nothing contained in this Agreement shall be deemed or construed by
the Parties or any third party to create the relationship of principal and
agent, or a partnership, joint venture or any association between the Company or
Zale Delaware and the Servicer, and no act of any Party shall be deemed to
create any such relationship.  The Parties each agree to such further actions as
any other Party may request to evidence and affirm the non-existence of any such
relationship.


12.12.      Press Releases.  The Company, on the one hand, and the Servicer, on
the other hand, each shall obtain the prior written approval of the other Party
with regard to the content, timing and distribution of (i) any press releases
announcing the execution of this Agreement or the transactions specified herein
and (ii) any subsequent press releases concerning this Agreement or the
transactions specified herein.  The foregoing notwithstanding, it is understood
that no Party shall be required to obtain any prior consent, but shall consult
with each other to the extent practicable, with regard to public disclosures
required by Applicable Law or the applicable rules and regulations of any stock
exchange.


12.13.      Third Parties.  Except for the Indemnified Parties with respect to
indemnity claims pursuant to Article VII, the Parties do not intend:  (i) the
benefits of this Agreement to inure to any third party; or (ii) any rights,
claims or causes of action against a Party to be created in favor of any Person
or entity other than any other Party.


12.14.      Force Majeure.  If performance of any service or obligation under
this Agreement is prevented, restricted, delayed or interfered with by reason of
labor disputes, strikes, acts of God, floods, lightning, severe weather,
shortages of materials, rationing, utility or communication failures,
earthquakes, war, revolution, civil commotion, acts of public enemies, blockade
or embargo or any other act, which are beyond the reasonable control and
foreseeability of a Party (each, a “Force Majeure Event”) (it being understood
that a change in Applicable Law shall not be deemed a Force Majeure Event), then
such Party shall be excused from such performance to the extent of and during
the period of such Force Majeure Event.  A Party excused from performance
pursuant to this Section 12.14 shall give the other Party prompt written notice
of the occurrence of such Force Majeure Event and shall exercise all reasonable
efforts to continue to perform its obligations hereunder, including by
implementing its disaster recovery and business continuity plan as provided in
Section 2.04, and shall thereafter continue with reasonable due diligence and
good faith to remedy its inability to so perform except that nothing herein
shall obligate either Party to settle a strike or other labor dispute when it
does not wish to do so.  To the extent that either party is unable to maintain
continuity of the services through such Force Majeure Event, it will make
commercially reasonable efforts to procure an alternate source of the services
in order to fulfill its obligations hereunder at its own cost.
 
56

--------------------------------------------------------------------------------

12.15.      Entire Agreement.  This Agreement, the Employee Transition Agreement
between the Company and the Servicer and the Lease Agreement between the Company
and the Servicer, together with the Exhibits, Schedules and Annexes hereto and
thereto, supersede any other agreement, whether written or oral, that may have
been made or entered into among the Parties hereto (or by any officer or
employee of any such Parties) relating to the matters specified herein and
therein, and constitute the entire agreement among the Parties related to the
matters specified herein or therein.


12.16.      Binding Effect.


(a)           This Agreement shall be binding upon and shall inure to the
benefit of the Parties hereto and their respective successors and permitted
assigns.


(b)           From the Effective Date until the Servicing Start Date, all
information regarding the Company’s consumer Credit Card Program, including
information regarding cardholders thereunder, shall be considered Confidential
Information of the Company and only the following provisions of this Agreement
shall be effective: Article I, such provisions of Sections 2.03, 2.09, 4.01,
6.01, as expressly require actions prior to the Servicing Start Date, Article
VII, Article VIII, Article IX, Article X, Article XI and Article XII.  All of
the other provisions of this Agreement shall become effective as of the
Servicing Start Date.


12.17.      Counterparts/Facsimiles. This Agreement may be executed in any
number of counterparts, all of which together shall constitute one and the same
instrument, but in making proof of this Agreement, it shall not be necessary to
produce or account for more than one such counterpart.  Any facsimile or PDF
emailed version of an executed counterpart shall be deemed an original.


12.18.      Survival.  Upon the expiration or termination of this Agreement, the
Parties shall have the rights and remedies described herein.  Upon such
expiration or termination, all obligations of the Parties under this Agreement
shall cease, except that the obligations of the Parties pursuant to Section 2.02
(Servicer Compensation), Article V (Cardholder Information), Article VI
(Intellectual Property), each of Sections 4.03, 4.04, 4.05 and 4.06 (for three
years after expiration or termination), Article VIII (Confidentiality), Sections
9.02, Section 10.04 (Termination Without Cause), Section 10.05 (Replacement of
Servicer Upon Expiration or Termination), Article XI (Indemnification),  Section
12.06 (Waiver of Jury Trial and Venue), Section 12.07 (Governing Law) and
Section 12.18 (Survival) shall survive the expiration or termination of this
Agreement.
 
[Remainder of Page Intentionally Left Blank]
 
57

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused their respective duly authorized
representatives to execute this Agreement as of the date first written above.
 

 
STERLING JEWELERS INC.
         
By:
/s/ Michele Santana      
Name: Michele Santana
     
Title: Chief Financial Officer
           
ZALE DELAWARE, INC.
         
By:
/s/ Michele Santana      
Name: Michele Santana
     
Title: Chief Financial Officer
           
GENESIS FINANCIAL SOLUTIONS, INC.
         
By:
/s/ Bruce A. Weinstein      
Name: Bruce A. Weinstein
     
Title: Chief Executive Officer
 

 
[Signature Page to Servicing Agreement]
 

--------------------------------------------------------------------------------

EXECUTION VERSION
 
Schedules to Servicing Agreement


List of Schedules
     
1.01(a)
Services
1.01(b)
Company Licensed Marks
Z-1.01(b)
Zale Licensed Marks
1.01(c)
Integration Plan
1.01(d)
Operating Procedures
1.01(e)
Company Credit Cards
2.02(a)
Servicer Compensation
2.02(b)
(****)
2.02(c)
Servicing Cost Categories
2.03(b)(i)
Features and Functionality of Company Systems
2.03(b)(iii)
Credit Data Feeds
2.04
Servicing Requirements
2.04-1
IVR Functionality
2.04(i)
Initial Program Servicing Locations
2.05(a)
Periodic Reports
2.05(b)
Daily Reporting
2.06
Servicing SLAs
2.08
Collections Policies
2.08-1
Collections Metrics
2.09(a)(ii)(A)
Functionality of the Program Website from the Servicing Start Date
2.09(a)(ii)(B)
Enhanced Functionality of the Program Website
2.13(b)
Removed Accounts
4.01(a)(iv)
Servicer Program Materials
5.02(e)
Cardholder Data
10.04
(****)
C-1
Company Individuals with Knowledge
C-2
Servicer Individuals with Knowledge

 
1

--------------------------------------------------------------------------------

Schedule 1.01(a)
 
Services
 

1.
Cardholder Indebtedness and Billing System of record

2.
Risk Management Systems

3.
New Account and Authorization Systems and Services

4.
Customer Service Services

5.
Collection Services

6.
Post-Charge-off asset sales support

7.
Account Billing and statement insertion services

8.
Payment Lockbox services

9.
Data Feeds to Signet

10.
Standardized Reporting to Signet

11.
ACH / Wire Transfers

12.
Review and Process Prequalification Requests (if applicable) and Applications in
accordance with the Agreement, the Risk Management Policies and the Operating
Procedures

13.
Prepare, process and deliver an adequate supply of Servicer Program Materials

14.
Comply with the terms of Credit Card Agreements, Program Privacy Policy and all
Cardholder opt-ins and opt-outs

15.
Maintain call centers and call center personnel necessary and adequate to
respond to inquiries from Cardholders, address billing related claims and
adjustments (including by making finance charge and late fee reversals in a
manner consistent with the Collections Policies), establish new Accounts,
authorize Transactions, and assign, increase and decrease credit lines, all for
the benefit of the Company in accordance with the terms of this Agreement, the
Risk Management Policies, the Collections Policies, and the Operating Procedures

16.
Authorize or deny requests for authorization of Transactions initiated with
Company Credit Cards, including through real-time, immediate Application
decisions and extension of credit to qualifying Persons for real-time purchases
by such Persons, in any such case, as applicable, in accordance with this
Agreement and the Risk Management Policies

17.
Undertake required credit bureau reporting on a contractual age basis;

18.
Process authorized Transactions, remittances from Cardholders and credit balance
refunds in accordance with the Operating Procedures and Applicable Law;

19.
Maintain adequate Systems, and other equipment and facilities necessary or
appropriate for carrying out its obligations under the Program, including
satisfaction of the online and POS response time requirements, Systems uptime
requirements and Systems maintenance procedures (and limitation thereon)
specified in this Agreement;

20.
Cooperate with the Company in training of personnel of the Company and its
Affiliates regarding the Program, including by promptly reviewing and providing
feedback on training materials prepared by the Company;

21.
Ensure that the Servicer Program Materials comply with the requirements of
Applicable Law, except with respect to any aspect thereof that is the
responsibility of Company or that otherwise has been determined by the Company;

22.
Handle collection efforts in respect of Accounts and the servicing of Accounts
in accordance with the Collections Policies, the Servicer’s policies and
practices applicable to the Program from time to time, the terms of this
Agreement and Applicable Law; provided however that Servicer shall track Account
delinquency using a contractual age methodology;

23.
Provide customer-facing personnel support taking into account information
provided by the Company with respect to the Company’s peak and holiday sales
planning, monitoring and support needs.

 
2

--------------------------------------------------------------------------------

Schedule 1.01(b)
 
Company Licensed Marks



 
MARK
REGISTRATION NUMBER (if applicable)
 
100 YEARS OF KISSES
App. No. 87008609
 
[image00016.jpg]
common law
 
BELDEN
Reg. No. 1505455 and 1546874
 
EVERY KISS BEGINS WITH KAY
Reg. No. 2602439
 
GOODMAN JEWELERS
common law
 
JARED
Reg. No. 3150413 and 3052726
 
JARED THE GALLERIA OF JEWELRY
Reg. No. 1872975
 
[image1.jpg]
common law
 
JARED VAULT
Reg. No. 4964482
 
[image2.jpg]
common law
 
JARED JEWELRY BOUTIQUE
Reg. No. 4963495
 
[image3.jpg]
common law
 
J.B. ROBINSON
Reg. No. 1781330 and 1776882
 
KAY
Reg. No. 0748204
 
KAY JEWELERS
Reg. No. 2222703
 
[image4.jpg]
common law
 
[image5.jpg]
common law
 
KAY JEWELERS OUTLET
Reg. No. 3327324
  [image6.jpg]
common law

 
3

--------------------------------------------------------------------------------

 
[image7.jpg]
 
LEROY’S JEWELERS
common law
 
MARKS & MORGAN
Reg. No. 2065696
 
OSTERMAN JEWELERS
common law
 
ROGERS JEWELERS
common law
 
SHAW’S JEWELERS
common law
 
WEISFIELD
Reg. No. 0977026
 
WEISFIELD JEWELERS
Reg. No. 1465012
 
[image8.jpg]
Reg. No. 1156307



Company Licensed Marks shall also include Trademarks of the Company’s regional
brands that, prior to the date hereof, have been converted to any of the Company
Licensed Marks listed in the table above.
 
4

--------------------------------------------------------------------------------

Schedule Z-1.01(b)
 
Zale Licensed Marks
 

 
GORDON’S
Reg. No. 1637242
 
GORDON’S JEWELERS
Reg. No. 1637241
 
[image9.jpg]
common law
 
ZALES
Reg. No. 1364390
 
[image10.jpg]
Reg. No. 1351098
 
ZALES THE DIAMOND STORE
Reg. No. 2774796
 
[image11.jpg]
Reg. No. 1050371
 
ZALES OUTLET
Reg. No. 2662867
 
ZALES THE DIAMOND STORE OUTLET
Reg. No. 2296939
 
[image12.jpg]
common law
 
[image13.jpg]
common law
 
[image14.jpg]
common law
 
[image15.jpg]
common law

 
5

--------------------------------------------------------------------------------

Schedule 1.01(c)
 
Integration Plan
 
The Company and Servicer shall develop an Integration Plan to specify the tasks,
timelines, responsibilities, dependencies, major milestones and deliverables to
perform the functions and services necessary for the transition of servicing of
the Accounts from the Company to the Servicer. Each Party shall consult with
each other in developing the Integration Plan, including by providing interim
drafts thereof to each other on a frequent periodic basis and by incorporating
the reasonable comments of each other into such Integration Plan; however
primary responsibility for drafting the Integration Plan shall be borne by the
Company.  The Company shall present the proposed final version of the
Integration Plan to the Servicer within 30 days of the execution of this
Agreement.  The final Integration Plan shall be subject to approval by the
Parties (which approval shall not be unreasonably withheld).  The Parties each
agree to use good faith efforts to meet the timelines set forth below, and the
Parties agree that they shall not incorporate any provisions into the
Integration Plan that shall impair the Parties’ respective abilities to meet
such timelines.


Key Milestones:
 

·
Subject to satisfaction of the Launch Requirements (as hereinafter defined), the
origination of new Accounts will occur (as described in clause (a) of the
definition of Servicing Start Date), and subject to satisfaction of the
Conversion Requirements (as hereinafter defined), the Conversion will occur on
(****).

·
Completion of store rollouts by (****) pursuant to a staged rollout plan set
forth in the Integration Plan

·
All transferred employees transitioned to Servicer in accordance with the
Employee Transfer Agreement

 
The Integration Plan will take into consideration and set forth each Party’s
responsibility for implementing all necessary components of the transition
required for (i) the achievement of the Conversion Date in compliance with the
requirements of the Agreement and (ii) operation of the Program following the
Conversion Date in accordance with the requirements of the Agreement.  Without
limiting the foregoing, the Integration Plan shall address all of the following
elements, and such other elements as the Parties may mutually agree upon, in
each case in a manner satisfying the requirements set forth in the table below.



 
Component
 
Description
 
Integration Team & Responsibilities
 
§  The Parties shall jointly develop and approve a project management protocol
including
a communication plan specific to meetings (which shall occur not less frequently
than weekly), status reports, sponsor updates, meetings (technical and
otherwise), etc.
 
Milestones/Priorities
 
§ The Integration Plan shall identify the major milestones, priorities and
successful testing that must be accomplished in order to effect the Conversion
Date and certain other activities including (****).  It is the Parties’ mutual
intent that each of the milestones listed below this table and identified as
Launch Requirements and Conversion Requirements shall have been satisfied prior
to the Conversion Date.  (****).
 
Timing
 
§     The Integration Plan shall denote key dates for each major milestone of
the Integration Plan considering the timetable referred to above, the Marketing
Plan, seasonality of Company's business, Systems freeze periods, etc.; provided
that, any Systems freeze periods set forth in the Integration Plan shall be
subject to modification by mutual agreement of the Parties.

 
6

--------------------------------------------------------------------------------

 
Component
 
Description
 
Human Resources
 
§      The Parties shall jointly formulate and implement a communication plan
associated with any human resources aspects of the Integration Plan including
the transfer of certain Persons from employees of Company to employees of
Servicer as contemplated by this transaction.
 
Transition Risk Mitigation
 
§      The Parties shall jointly identify and develop a mitigation plan for
major risks associated with the Integration Plan (systems, data feeds, training,
testing periods, etc.)
 
Customer Impact Analysis and Communication Plan
 
§      The Parties shall jointly identify major implications for Cardholders and
how the Integration Plan will mitigate risk to customers and Cardholders (e.g.,
any POS impact, etc.)
§      The Parties shall jointly develop a comprehensive Cardholder
communication plan (notifications, documentation, etc.)
§      The Servicer shall have prepared, and the Parties shall have approved in
accordance with the Agreement, all Cardholder communications to be used
commencing on or prior to the Conversion Date, as applicable.
 
Store Impact Analysis and Communication Plan
 
§      The Parties shall jointly identify major implications for Company stores
and how the Integration Plan will mitigate risk to the stores (e.g., any POS
impact, etc.)
§      The Parties shall jointly develop a comprehensive communication plan for
store associates (documentation, training, etc.)
 
Physical Premises
 
§      The Servicer and Company respectively shall, subject to and consistent
with the terms of the Sublease, complete site improvements, and technology
updates to transition the Leased Premises into a Servicer customer service
center site
 
Key Program Systems (Instant Credit Originations, Sale Authorization, Daily
Settlement, System Conversion)
 
§      (****).
§      Each Party shall have taken the actions required of it and necessary for
completion of the Conversion in compliance with the requirements of Section 2.03
of the Agreement such that the other Party shall be reasonably confident that
the Conversion shall be capable of being timely implemented in accordance with
such Section, in each case without undue disruption to the Parties’ operations.
§      Each Party shall have given the other Party the opportunity to conduct
such testing of the granting Party’s systems and procedures in relation to the
Program as such other Party shall have reasonably requested.
§      (****).
§      The Parties shall have developed secure data protocols and a disaster
recovery plan.
 
Information
 
§      The Servicer shall have taken such actions as shall have enabled it to
commence delivery of information required to be delivered to the Company
pursuant to Section 2.05 and Article V of the Agreement in compliance with the
terms thereof.



Launch Requirements
 
The Parties agree that if the following features and functionalities have been
tested by the Company and certified by the Servicer as fully operational (such
testing and certification of each feature or functionality the “Launch
Requirements”), then each Party will deem the Program to be ready for Launch:
 

--------------------------------------------------------------------------------

(****)
 
Conversion Requirements
 
The Parties agree that if the following transfer of information has been
performed by the Company and certified by the Servicer as complete (the
“Conversion Requirements”), then each Party will deem the Program to be ready
for Conversion:
 
(****)
 

--------------------------------------------------------------------------------

Schedule 1.01(d)
 
Operating Procedures
 
To be provided by the Company (****).
 

--------------------------------------------------------------------------------

Schedule 1.01(e)


Company Credit Cards
 
1. Jared The Galleria of Jewelry


2. Kay Jewelers


3. Belden Jewelers


4. Goodman Jewelers


5. J.B. Robinson


6. Leroy’s Jewelers


7. Marks & Morgan


8. Osterman Jewelers


9. Rogers Jewelers


10. Shaw’s Jewelers


11. Weisfield Jewelers


12. Zale Gem Account
 

--------------------------------------------------------------------------------

Schedule 2.02(a)


Servicer Compensation
(****)
 

--------------------------------------------------------------------------------

Schedule 2.02(b)


(****)
 
(****)
 

--------------------------------------------------------------------------------

Schedule 2.02(c)


Servicing Cost Categories
 
(****)
 

--------------------------------------------------------------------------------

Schedule 2.03(b)(i)


Features and Functionality of Company Systems


The Servicer shall be obligated to make available the following features and
functionality.
 
Accounts Receivable System

1.
Billing

2.
Branded Billing Statements and Inserts production and distribution

3.
Payments

4.
Settlement and Balancing

5.
Support for Cardholder customer service financial adjustments

6.
Address Maintenance

7.
Other customer service account management functionality

8.
Statement messaging

9.
Credit Cards (plastic)

10.
Credit Bureau reporting

11.
Disaster Recovery plan and capability



New Accounts System

1.
Facilitate new Account applications

2.
Credit bureau interfaces

3.
Extract reports from credit bureaus

4.
Provide immediate, timely response to all instant credit applications at POS

5.
Assign new Account Numbers

6.
Immediate access to new accounts for Purchases across all Company channels



Sale Authorization / Adaptive Control Risk

1.
Authorizations (including real time updates (including sales returns and
payments)) to open-to-buy)

2.
Risk Management Systems



Cardholder Marketing Database:

1.
Transmit agreed upon Cardholder Data

2.
Transmit other agreed upon information



Telecommunications, Cardholder Service through Telephone IVR (Interactive Voice
Response):

1.
See description of IVR functionality in Schedule 2.03-1

2.
SMS functionality



Testing:

1.
(****)

2.
(****)

3.
(****)



Other Technology / Digital:

1.
Integration between the Company and Servicer’s websites

2.
Support In-Store Payments

3.
Account number lookup

4.
Access to Cardholder Account information, Billing Statements

5.
On-line payments (at no additional cost or expense to the Cardholder or the
Company) on the Accounts including ability for Cardholder to register for
recurring payments

 

--------------------------------------------------------------------------------

Schedule 2.03(b)(iii)


Credit Data Feeds


The Servicer shall support the following credit data feeds.



1)
(****)

 

2)
(****)

 
(****)
 

3)
(****)

 

4)
(****)

 
(****)
 

5)
(****)

 

6)
(****)

 
(****)
 

7)
(****)

 
(****)
 

8)
(****)

 

9)
(****)

 
10)
(****)

 

--------------------------------------------------------------------------------

Schedule 2.04
 
Servicing Requirements
 
Cardholder Service
 
Call Center Hours of
Operation
Provide live telephone support for Cardholders from store or home from (****). 
Call center will be open to support jewelry consultants on all holidays on which
retail stores are open (currently 4th of July, Memorial Day, Labor Day,
Thanksgiving and Easter Sunday)
 
Provide live telephone support for jewelry consultants during (****).  Such
services to be made available during such hours shall include the following to
be made available telephonically (including all periods during which any Company
System downtime or integration problems between Company Systems and Servicer
Systems prevent normal systemic processing): providing sales authorization codes
and Account lookup. For clarity, the Instant Credit process will be supported by
live telephone support.
 
Notwithstanding the above, the Company may provide the Servicer with at least 30
days prior notice in order to offer extended hours periods from time to time;
provided that any holiday schedules must be received by the Servicer no later
than October 31st.
   
Spanish-Speaking Agents
Provide Spanish speaking customer service agents (****).
   
Disaster Recovery
Use commercially reasonable efforts to resume answering incoming calls promptly
   
Interactive Voice
Provide functionality set forth in Schedule 2.04-1.
   
Cardholder Surveys
Conduct ongoing post-call surveys to track overall satisfaction using a
randomized selection of Cardholders
   
Payment Processing
(****)
(****)
   
Dispute Resolution
Provide Cardholder dispute verification in accordance with Applicable Law
   
Fee Waivers
(****)
   

 

--------------------------------------------------------------------------------

Schedule 2.04-1


IVR Functionality


Cardholder Care IVR
(English – touchtone only)
(Spanish – touchtone only)


Functionality available at Launch
 

·
Obtain general account information

  o
Balance (current as of today and previous statement balance)

o
Available Credit

o
Credit Limit

o
Previous Statement Balance

·
Payment information

o
Due date

o
Amount Due

  §
Minimum due

o
Make a payment and provide confirmation number

·
FAQs

o
Web help

o
Payment address

o
Written inquiry address

·
Exit IVR

·
Route to Company



Card Activation IVR (Touchtone only)

·
Activate a new card



Future functionality to be added when commercially reasonable
 

·
Last payment received (date and amount)

·
Recent Activity

·
Report lost or stolen

·
Request additional card

·
Request password reset via SMS text or email

·
Capture mobile phone number and consent

 

--------------------------------------------------------------------------------

Schedule 2.04(i)


Initial Program Servicing Locations
 
(****)
 

--------------------------------------------------------------------------------

Schedule 2.05(a)


Periodic Reports


Frequency
Name
Category
Fiscal vs Calendar
(****)
(****)
(****)
(****)
(****)
(****)
(****)
 
(****)
(****)
(****)
(****)
(****)
(****)
(****)

 

--------------------------------------------------------------------------------

(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)



(****) reports shall be delivered within (****) after the close of such period,
provided that, in the event a report shall be due (****), Servicer shall deliver
such report (****).
 

--------------------------------------------------------------------------------

Schedule 2.05(b)


Daily Reporting


In accordance with Section 2.05(b) of the Agreement, following the Servicing
Start Date, the Servicer shall report to Company:
 
Field #
Description
Length
Format
Alliance Provided Data
Definition
Length
Population Rules
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)

--------------------------------------------------------------------------------

Schedule 2.06
 
Servicing SLAs
 
SERVICE
SERVICES STANDARD MEASUREMENT AND REQUIREMENT
 
(****)
 
(****)
Cardholder Service
Call Center
 
Hours of Operation
(****)
General Credit Customer Service
(****)
(****)
Abandoned Rate
(****)
(****)
Call Blockage
(****)
First Call Resolution
(****)
Spanish-Speaking Agents
(****)
Internal Call Monitoring
(****)
Inquiry Resolution
(****)
Correspondence
   
(****)
Regular Mail
(****)
Dispute Resolution
   
(****)
 
(****)
 
(****)
 
(****)
Card Issuance
 
New Cards
(****)
Statement Production
These SLAs will be measured through monthly audits rather than system-generated
reporting.

 

--------------------------------------------------------------------------------

Statement Accuracy
(****)
Mailing
(****)
On-Line Availability
(****)
Payment Processing
   
(****)
 
(****)
 
(****)
Address Changes
   
(****)
Credit Line Increases
   
(****)
Collections
 
Speed of Answer
(****)
Minimum monthly account penetration rate
(****)
Authorizations
 
Authorization (calls)
(****)
Applications
 
Account Origination (calls)
(****)
Technology and Systems
Program Website Uptime
(****)
Authorization processing
(****)
(****)
(****)
Application processing
(****)
(****)
(****)

 

--------------------------------------------------------------------------------

Credit Processing System
(****)
Electronic Payment Processing System
(****)
Interactive Voice Response (IVR)
(****)
Daily Reporting
(****)



Rules for Interpreting SLAs
 

·
Response time for Application related inquiries relates to those Applicants
which Servicer has approved or declined on behalf of Company.  Applications
which the (****), shall not be included in the measurement of the SLAs.

·
Response times for authorization requests relate to those requests processed
solely by Servicer’s host.  Authorization requests (****) in the measurement of
the SLAs.

·
(****).

·
No SLA will be deemed (****).

·
Availability and uptime calculations shall exclude (****). The Servicer (****)
and/or the Program.

·
In the event of a change in Applicable Law that would reasonably be expected
(****), the Parties shall (****) prior to such change in Applicable Law.



Consequences for (****)
(****).
 

1.   
With respect to any (****), the following provisions shall apply:

 

  (a)
If the Servicer (****), the Servicer shall (****).

 

(b)
If the Servicer experiences (****), the Servicer shall (****):

 

  ☐
(****)

☐
(****)

☐
(****)

☐
(****)

 

(c)
Upon the occurrence of the (****) during the (****):

 

☐
(****)

☐
(****)

☐
(****)

☐
(****)

 

(d)
Upon the occurrence of (****), the Company shall, (****).

 

2.
Notwithstanding anything herein to the contrary, (****).  For the avoidance of
doubt, (****).

 

3.
With respect to all other SLAs on this Schedule 2.06 (****), in the event (****)
shall apply mutatis mutandis; provided, that (****).  For clarity, Section 1(d)
shall not apply.

 

--------------------------------------------------------------------------------

Schedule 2.08


Collections Policies


The Collections Policies for the Program will be provided (****) Collections
Policies (****):



1.
(****).




2.
(****).




3.
(****).




4.
(****).



General Rules:



1.
Servicer will not (****):




a.
(****)

b.
(****)

c.
(****)

d.
(****)

e.
(****)

f.
(****)




2.
Servicer will only place an outbound call (****), on an Account.




a.
(****).




3.
Servicer places a maximum of (****) on an Account.




4.
Servicer will not (****) on an Account.




5.
Servicer will not (****) on an Account.




6.
Servicer will not (****) on an Account.



State Level Rules:


“State” is determined by the following:



a.
(****)

b.
(****)

c.
(****)



Servicer (****) for which a Servicer entity is named.


Cellular Telephone Numbers



1.
Servicer scrubs all telephone numbers on all accounts for cellular
identification:




a.
For new telephone numbers, (****).

b.
For all Accounts, (****).

 

--------------------------------------------------------------------------------

Cell Phone Dialing Policy (TCPA)


For obtaining, dialing, and managing cell phone numbers, it is the policy of
Servicer to adhere to the TCPA, which establishes standards for the treatment of
cell phones and managing express consent for dialing in an automated fashion,
including text messages.


The following are guidelines for the obtaining, dialing, and managing cell phone
numbers:



1.
(****)




2.
(****)




3.
(****)




4.
(****)




5.
(****)




6.
(****)



If express consent is obtained or revoked, a note will be placed on the
Cardholder’s Account in the designated system of record. In addition, Servicer
will (****).


Exceptions to Policy


(****).
 

--------------------------------------------------------------------------------

Schedule 2.08-1


Collections Metrics


Category
Metric
Description
Frequency
Collections Performance Metrics
(****)
(****)
(****)
 
(****)
(****)
(****)
 
(****)
(****)
(****)
 
(****)
(****)
(****)
 
(****)
(****)
(****)
 
(****)
(****)
(****)
 
(****)
(****)
(****)
 
(****)
(****)
(****)
 
(****)
(****)
(****)
 
(****)
(****)
(****)
 
(****)
(****)
(****)
 
(****)
(****)
(****)
 
(****)
(****)
(****)
 
(****)
(****)
(****)
 
(****)
(****)
(****)
 
(****)
(****)
(****)

 

--------------------------------------------------------------------------------

Collections Effort Metrics
(****)
(****)
(****)
 
(****)
(****)
(****)
 
(****)
(****)
(****)
 
(****)
(****)
(****)
 
(****)
(****)
(****)
 
(****)
(****)
(****)
 
(****)
(****)
(****)
 
(****)
(****)
(****)

 

--------------------------------------------------------------------------------

Schedule 2.09(a)(ii)(A)


Functionality of the Program Website


Registration

·
Set Security Credentials

·
Paperless Enrollment

·
Secure 24 hour access on any device



Account Summary

·
Make a payment

·
View scheduled payments

·
Add or delete a payment

·
Manage payment sources

·
Manage recurring payments



Account Activity

·
View Transactions

·
Electronic Statements (PDF)

·
View, Print and Download Statements

·
Email reminders for Accounts enrolled in paperless Billing Statements



Profile

·
Manage Profile/Personal Information

·
Manage Security Settings (password)

·
Manage Checking and Savings Accounts for payments



Marketing/Offers

·
Marketing Banners and Tiles



Ecommerce Integration

·
Access Program Website from Company website(s) via link (not authenticated)

 

--------------------------------------------------------------------------------

Schedule 2.09(a)(ii)(B)


Enhanced Functionality of the Program Website


1. At the sole cost and expense of the Company, as determined pursuant to
Section 2.08 of the Agreement, the following enhanced functionality of the
Program Website shall be implemented by the Servicer (****):


Acquisition

·
Batch Prescreen Credit Offer Acceptance (pre-approved customers)

·
Card Choice (select card art)

·
Referral bounty (track application referrals)

·
Auto Renewal Membership (club or membership fees)



Registration

·
Remember Device

·
Dual log-in authentication (device recognition & password)



Account Activity

·
Download Transactions (Excel)

·
Year-End Statements



Profile

·
Manage Authorized Buyers

·
Request Credit Limit Increase

·
Manage Mobile Preferences (enroll or unenroll in mobile digital card)



Secure Message Center

·
Compose new message

·
Submit Cardholder service requests

·
Two-way email communication with customer service representatives

·
Send Attachments



Ecommerce Integration

·
Shopping card integration (account number placed in cart for newly approved
applications)

·
Credit Application

·
Credit Coupons/Discounts applied at checkout

·
Cross Shopping (ability to shop at any brand with your account)



2. At the sole cost and expense of the Company, as determined pursuant to
Section 2.08 of the Agreement, the following functionality of the Program
Website shall be implemented by the Servicer as soon as commercially practicable
following request thereof by the Company provided that such functionality has
been made available in any of the Relevant Retail Programs in which Servicer
services:


Profile

·
Order replacement cards

·
Manage text and email reminders

 

--------------------------------------------------------------------------------

Schedule 2.13(b)


Removed Accounts


Should the Company exercise its right to terminate the Servicer’s services in
connection with a financing or sale of the Accounts or associated Cardholder
Indebtedness, the Company shall (****).
 
(****).
 

--------------------------------------------------------------------------------

Schedule 4.01(a)(iv)


Servicer Program Materials


(****)
 

--------------------------------------------------------------------------------

Schedule 5.02(e)


Cardholder Master File


(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)

 

--------------------------------------------------------------------------------

Section 10.04


(****)


(****)
 

--------------------------------------------------------------------------------

Schedule C-1


Company Individuals with Knowledge


(****)
 

--------------------------------------------------------------------------------

Schedule C-2


Servicer Individuals with Knowledge


Servicer


(****)
 
 

--------------------------------------------------------------------------------